Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

BY AND AMONG

 

KEY ENERGY PRESSURE PUMPING SERVICES, LLC,

 

LEADER ENERGY SERVICES LTD.,

 

LEADER ENERGY SERVICES USA LTD.

 

AND

 

CEMENTRITE, INC.

 

JULY 22, 2008

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

1

 

 

 

Definitions

 

1

Certain Interpretive Matters

 

9

 

 

 

ARTICLE II SALE AND PURCHASE OF ASSETS

9

 

 

 

2.1

Purchased Assets

9

2.2

Excluded Assets

11

2.3

Nonassignable Contracts, Leases and Permits

12

2.4

Liabilities Assumed by Purchaser

12

2.5

Liabilities Not Assumed by Purchaser

13

 

 

 

ARTICLE III PURCHASE PRICE AND CLOSING PAYMENTS

13

 

 

 

3.1

Purchase Price

13

3.2

Post-Closing Purchase Price Adjustment

14

3.3

Adjustments to Purchase Price

15

3.4

Allocation of Purchase Price

15

 

 

 

ARTICLE IV CLOSING AND CLOSING DELIVERIES

15

 

 

 

4.1

The Closing

15

4.2

Deliveries of Sellers

15

4.3

Deliveries by Purchaser

16

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF SELLERS

17

 

 

 

5.1

Representations and Warranties of Sellers

17

5.1.1.

Corporate Existence and Power

17

5.1.2.

Corporate Authorization; Enforceability

17

5.1.3.

Governmental Authorization

18

5.1.4.

Non-Contravention; Consents

18

5.1.5.

Capitalization

18

5.1.6.

Subsidiaries

18

5.1.7.

Financial Statements

18

5.1.8.

Liabilities

19

5.1.9.

Tax Matters

19

5.1.10.

Absence of Certain Changes

20

5.1.11.

Assigned Contracts

20

5.1.12.

Litigation

20

5.1.13.

Compliance with Laws; Permits

20

5.1.14.

Purchased Assets; Properties; Sufficiency of Assets

21

5.1.15.

Intellectual Property

23

5.1.16.

Environmental Matters

23

5.1.17.

Plans and Material Documents

24

 

i

--------------------------------------------------------------------------------


 

5.1.18.

Affiliate Transactions

25

5.1.19.

Customer, Supplier and Employee Relations

26

5.1.20.

Other Employment Matters

26

5.1.21.

Inventory

27

5.1.22.

Service Warranties; Liability

27

5.1.23.

Finders’ Fees

27

5.1.24.

Solvency

27

5.1.25.

Disclosure

28

 

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF PURCHASER

28

 

 

 

6.1

Corporate Existence and Power

28

6.2

Corporate Authorization; Enforceability

28

6.3

Non-Contravention

28

6.4

Finders’ Fees

29

 

 

 

ARTICLE VII ADDITIONAL AGREEMENTS

29

 

 

 

7.1

Employees and Benefit Plans

29

7.2

Books and Records

31

7.3

Transfer of Certain Purchased Assets and Excluded Assets

32

7.4

Michigan Property

32

7.5

Collection of Payments

32

7.6

Further Assurances

33

7.7

Certain Tax Matters

33

 

 

 

ARTICLE VIII SURVIVAL; INDEMNIFICATION

34

 

 

 

8.1

Survival

34

8.2

Indemnification

34

8.3

Procedures

35

8.4

Payment of Indemnification Payments

36

 

 

 

ARTICLE IX MISCELLANEOUS

36

 

 

 

9.1

Notices

36

9.2

Amendments and Waivers

37

9.3

Expenses

37

9.4

Successors and Assigns

38

9.5

No Third-Party Beneficiaries

38

9.6

Governing Law

38

9.7

Jurisdiction

38

9.8

Counterparts

38

9.9

Table of Contents; Headings

39

9.10

Entire Agreement

39

9.11

Severability; Injunctive Relief

39

9.12

Arbitration

39

 

ii

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT, dated as of July 22, 2008, by and among KEY
ENERGY PRESSURE PUMPING SERVICES, LLC, a Texas limited liability company
(“Purchaser”), LEADER ENERGY SERVICES LTD., an Alberta corporation (“Leader
Canada”), LEADER ENERGY SERVICES USA LTD., a North Dakota corporation (“Leader
USA”), and CEMENTRITE, INC., a Michigan corporation (“CementRite”, and
collectively with Leader Canada and Leader USA, “Sellers”).

 

RECITALS

 

A.            Sellers are in the business of providing coiled tubing, nitrogen,
cementing, acidizing, fracturing and other oilfield services in the United
States (the “Business”).

 

B.            Purchaser wishes to purchase from Sellers, and Sellers wish to
sell to Purchaser, all of the assets, properties and rights of Sellers related
to or used or useful in the operation of the Business (other than the Excluded
Assets), subject to the Assumed Liabilities, upon the terms and conditions of
this Agreement.

 

Accordingly, the parties hereto agree as follows:

 


ARTICLE I

 


DEFINITIONS


 


DEFINITIONS.  IN ADDITION TO THE TERMS DEFINED ELSEWHERE HEREIN, THE TERMS BELOW
ARE DEFINED AS FOLLOWS:


 

“Accounts Receivable” has the meaning set forth in Section 2.2(b).

 

“Adjustment Notice” has the meaning set forth in Section 3.2(a).

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with the first
Person and, if such first Person is an individual, any member of the immediate
family (including parents, spouse and children) of such individual and any trust
whose principal beneficiary is such individual or one or more members of such
individual’s immediate family and any Person who is controlled by any such
member or trust.  For the purposes of this Agreement, “control,” when used with
respect to any Person, means the possession, directly or indirectly, of the
power to (a) vote 10% or more of the securities having ordinary voting power for
the election of directors (or comparable positions) of such Person or (b) direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.

 

“Agreement” means this Asset Purchase Agreement, as the same may be amended from
time to time in accordance with the terms hereof.

 

1

--------------------------------------------------------------------------------


 

“Ancillary Agreements” means the Lease Agreement, Non-Competition Agreement, the
Transition Services Agreement and all other instruments, certificates, bills of
sale and other agreements entered into by Sellers in connection with the
consummation of the transactions contemplated by this Agreement.

 

“Assigned Contracts” has the meaning set forth in Section 2.1(a)(iii).

 

“Assumed Liabilities” has the meaning set forth in Section 2.4(b).

 

“Balance Sheet Date” means December 31, 2007.

 

“Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA, and any other plan, program, agreement, arrangement,
policy, contract, commitment or scheme, written or oral, statutory or
contractual, that provides for compensation or benefits, including any
retirement benefits, deferred compensation, employment agreement, consulting
agreement, employee leasing agreement, labor agreement, stock options or other
equity arrangements, executive compensation, bonus or incentive plan, severance,
change in control payment, any cafeteria plan or any holiday or vacation plan or
practice.

 

“Bulk Transfer Laws” means the Laws of any jurisdiction relating to bulk
transfers which may be applicable in connection with the transfer of the
Purchased Assets to Purchaser.

 

“Business” has the meaning set forth in Recital A.

 

“Business Day” means a day that is not a Saturday, Sunday or a day on which
commercial banking institutions located in Houston, Texas are authorized or
required to close.

 

“Capitalized Lease Obligations” means, for any applicable period, the
obligations of such Person that are required to be classified and accounted for
as capital lease obligations under GAAP, together with all obligations to make
termination payments under such capitalized lease obligations.

 

“Capital Stock” means (a) with respect to any Person that is a corporation, any
and all shares, interests, participation or other equivalents (however
designated and whether or not voting) of corporate stock, including the common
stock of such Person and (b) with respect to any Person that is not a
corporation, any and all partnership, membership or other equity interests of
such Person.

 

“Cash and Cash Equivalents” means all available cash and cash equivalents of
Sellers, including marketable securities.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, 42 U.S.C. §§ 9601, et seq., as amended.

 

2

--------------------------------------------------------------------------------


 

“CementRite” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Closing” has the meaning set forth in Section 4.1.

 

“Closing Cash Consideration” has the meaning set forth in Section 3.1.

 

“Closing Date” has the meaning set forth in Section 4.1.

 

“COBRA” has the meaning set forth in Section 5.1.17(c).

 

“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.

 

“Constituent of Concern” means any substance defined as a hazardous substance,
hazardous waste, hazardous material, pollutant or contaminant by any
Environmental Law, any petroleum hydrocarbon and any degradation product of a
petroleum hydrocarbon, asbestos, PCB or similar substance, the generation,
recycling, use, treatment, storage, transportation, Release, disposal or
exposure of or to which is subject to regulation under any Environmental Law.

 

“Damages” has the meaning set forth in Section 8.2(a).

 

“Direct Claim” has the meaning set forth in Section 8.3(c).

 

“Employee Benefit Plan” has the meaning set forth in Section 5.1.17(a).

 

“Environmental Assessment” means the right of Purchaser and its Affiliates or
their respective contractors or agents to: (a) review Sellers’ environmental
records; (b) submit a pre-inspection environmental questionnaire to Sellers;
(c) make a site assessment to visually inspect the problems and operations of
the Sellers; (d) conduct interviews with Sellers’ personnel responsible for
environmental matters; and (e) copy any governmental documents regarding the
properties and operations of Sellers.

 

“Environmental Claims” means administrative, regulatory or judicial actions,
suits, demands, demand letters, claims, liens, citations, summonses, notices of
non-compliance or violation, requests for information, investigations or
proceedings relating in any way to the Release of Constituents of Concern or any
Environmental Law, including (a) Environmental Claims by Governmental
Authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law and
(b) Environmental Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
Constituents of Concern or arising from an alleged injury or threat of injury to
human health and safety or the environment.

 

“Environmental Condition” means a condition with respect to the environment
which has resulted or could reasonably be expected to result in a material loss,
liability, cost or expense to Sellers.

 

3

--------------------------------------------------------------------------------


 

“Environmental Law” means any Law, regulation, administrative interpretation,
administrative order, consent decree or judgment, or common law relating to the
environment, human health and safety, including CERCLA, and any state, foreign,
provincial and local counterparts or equivalents.

 

“Environmental Permits” means all Permits, licenses, authorizations,
certificates and approvals of Governmental Authorities relating to or required
by Environmental Laws.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor thereto.

 

“ERISA Affiliate” means any Person that, together with any other Person, would
be considered a single employer within the meaning of Section 4001 of ERISA or
Section 414 of the Code.

 

“Excluded Assets” has the meaning set forth in Section 2.2.

 

“GAAP” means Canadian generally accepted accounting principles, consistently
applied.

 

“General Holdback Amount” has the meaning set forth in Section 3.1.

 

“Governmental Authority” means any domestic or foreign governmental or
regulatory agency, authority, bureau, commission, department, official or
similar body or instrumentality thereof, or any governmental court, arbitral
tribunal or other body administering alternative dispute resolution.

 

“Hire Date” has the meaning set forth in Section 7.1(b).

 

“Holdback Amount” has the meaning set forth in Section 3.1.

 

“Indebtedness” means with respect to any Person, at any date, without
duplication, (a) all obligations of such Person for borrowed money, including
all principal, interest, premiums, fees, expenses, overdrafts and penalties with
respect thereto, (b) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments, (c) all obligations of such
Person to pay the deferred purchase price of the property or services, except
trade payables incurred in the Ordinary Course of Business, (d) all obligations
of such Person to reimburse any bank or other Person in respect of amounts paid
under a letter of credit or similar instrument, (e) all Capitalized Lease
Obligations, (f) all other obligations of a Person which would be required to be
shown as indebtedness on a balance sheet of such Person prepared in accordance
with GAAP, and (g) all indebtedness of any other Person of the type referred to
in clauses (a) to (f) above directly or indirectly guaranteed by such Person or
secured by any assets of such Person, whether or not such Indebtedness has been
assumed by such Person.

 

“Indemnified Party” has the meaning set forth in Section 8.3(a).

 

4

--------------------------------------------------------------------------------


 

“Indemnifying Party” has the meaning set forth in Section 8.3(a).

 

“Intellectual Property Right” means any trademark, service mark, trade name,
product designation, logo, slogan, invention, patent, trade secret, copyright,
know-how, proprietary design or process, computer software and database,
Internet address or domain name (including any registrations or applications for
registration or renewal of any of the foregoing), research in progress, or any
other similar type of proprietary intellectual property right.

 

“Inventory” mean items of tangible personal property that (a) are held for sale
in the ordinary course of business (finished goods), (b) are in process of
production for such sale (work in progress), or (c) are to be currently consumed
(and have not previously been consumed in whole or in part) either directly or
indirectly in the production of goods or services to be available for sale (raw
materials and supplies).

 

“Inventory Adjustment” shall mean the aggregate value of the Inventory relating
to the Business (determined using the fair market value approach) as determined
by Purchaser pursuant to the Post-Closing Review.  The aggregate value of such
Inventory shall be the lesser of (i) the value determined using the accounting
method described in the preceding sentence as of the date hereof, and
(ii) $1,000,000.00; provided, however, that any Inventory that is (A) obsolete,
(B) not in good condition or repair or (C) not otherwise usable and salable in
the Ordinary Course of Business shall be valued at zero.

 

“IRS” means the Internal Revenue Service.

 

“Jarman Matter” means all liabilities, penalties, judgments, fines and damages
associated with the facts and circumstances surrounding the lawsuit styled:
Leader Energy Services Ltd, CementRite, Inc. v. Patrick Jarman, Jarman LLC, Coil
Drilling Technologies, Inc. and Antech Technical Services, LLC, Case
No. 08-6359-CK, in the Circuit Court for the County of Isabella, State of
Michigan.

 

“Law” means any federal, foreign (including the laws of the Province of Alberta
and the federal laws of Canada applicable therein), provincial, state or local
statute, law, including common law, rule, regulation, ordinance, code, permit or
license.

 

“Leader Canada” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Leader Canada Reference Balance Sheet” means the balance sheet of Leader Canada
as of March 31, 2008, attached hereto as Schedule 5.1.7(a).

 

“Leader Canada Reference Financial Statements” means the balance sheets of
Leader Canada as December 31, 2006 and 2007, together with the related
statements of operations and deficit and cash flows for the periods then ended,
and the Leader Canada Reference Balance Sheet, together with the related
statements of operations and deficit, cash flows and comprehensive income (loss)
and accumulated other comprehensive income for the three-month period then
ended, all of which are attached hereto as Schedule 5.1.7(a).

 

5

--------------------------------------------------------------------------------


 

“Leader Designated Employees” has the meaning set forth in Section 7.1(a).

 

“Leader Employees” has the meaning set forth in Section 7.1(a).

 

“Leader Intellectual Property Right” means any Intellectual Property Right which
is used or held for use or otherwise necessary in connection with the conduct of
the Business.

 

“Leader Property” means any real property and improvements at any time owned,
leased, used, operated or occupied (whether for storage, disposal or otherwise)
by Sellers in connection with the conduct of the Business.

 

“Leader USA” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Leader USA Reference Financial Statements” means the financial statements of
the Business for each of the monthly periods in the year ended December 31, 2007
and for each of the monthly periods in the five-month period ended May 31, 2008,
all of which are attached hereto as Schedule 5.1.7(b).

 

“Lease Agreement” means the lease agreement between Purchaser and CementRite in
substantially the form of Exhibit B hereto.

 

“Lease Holdback Amount” has the meaning set forth in Section 3.1.

 

“Leased Real Property” has the meaning set forth in Section 5.1.14(c).

 

“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, encumbrance or other adverse claim of any kind in
respect of such property or asset.  For the purposes of this Agreement, a Person
will be deemed to own, subject to a Lien, any property or asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such property or asset.

 

“Lien Holdback Amount” has the meaning set forth in Section 3.1.

 

“Material Adverse Effect” means a material adverse effect on the business,
assets, liabilities, condition (financial or otherwise), results of operations
or prospects of Sellers or the Business.

 

“MDEQ” means the Michigan Department of Environmental Quality.

 

“Michigan Property” means the Leased Property (as defined in the Lease
Agreement).

 

“Non-Competition Agreement” means the non-competition agreement between
Purchaser and Sellers in substantially the form of Exhibit A hereto.

 

6

--------------------------------------------------------------------------------


 

“Non-Leader Designated Employees” has the meaning set forth in Section 7.1(a).

 

“Order” means any judgment, injunction, judicial or administrative order or
decree.

 

“Ordinary Course of Business” means, with respect to any Person, the ordinary
course of business of such Person, consistent with such Person’s past practice
and custom, including, with respect to any category, quantity or dollar amount,
term and frequency of payment, delivery, accrual, expense or any other
accounting entry.

 

“Owned Real Property” has the meaning set forth in Section 5.1.14(b).

 

“Permit” has the meaning set forth in Section 5.1.13(b).

 

“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust or other entity or organization or
Governmental Authority.

 

“Post-Closing Review” has the meaning set forth in Section 3.2(a).

 

“Post-Closing Tax Period” means any Tax period (or portion thereof) ending after
the Closing Date.

 

“Potential Liability” means (a) an Environmental Condition identified in the
Environmental Assessment of the Michigan Property, (b) any Environmental Claim
from the MDEQ with respect to the Michigan Property or (c) any other condition,
fact or item identified by Purchaser that, in either case, would make a
representation or warranty contained in Section 5.16 untrue in any respect.

 

“Pre-Closing Tax Period” means any Tax period (or portion thereof) that ends on
or before the Closing Date.

 

“Purchase Price” has the meaning set forth in Section 3.1.

 

“Purchased Assets” has the meaning set forth in Section 2.1(a).

 

“Purchaser” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Release” means any release, spill, emission, discharge, leaking, pumping,
injection, deposit, disposal, discharge, dispersal, leaching or migration into
the environment (including ambient air, surface water, groundwater and surface
or subsurface strata) or into or out of any property, including the movement of
Constituents of Concern through or in the air, soil, surface water, groundwater
or property.

 

“Remediation Plan” has the meaning set forth in Section 7.4.

 

“Retained Liabilities” has the meaning set forth in Section 2.5(b).

 

7

--------------------------------------------------------------------------------


 

“Selected Seller Representations and Warranties” means the representations and
warranties contained in Sections 5.1.1 (Corporate Existence and Power), 5.1.2
(Corporate Authorization; Enforceability), 5.1.3 (Governmental Authorization),
5.1.4 (Non-Contravention; Consents), 5.1.5 (Capitalization), 5.1.14 (Purchased
Assets; Properties; Sufficiency of Assets), 5.1.16 (Environmental Matters) and
5.1.23 (Finders’ Fees).

 

“Sellers” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Subsidiary” means, with respect to any Person, (a) any corporation 50% or more
of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation have or might have voting power by reason of the happening of
any contingency) is at the time owned by such Person, directly or indirectly
through Subsidiaries, and (b) any partnership, limited liability company,
association, joint venture, trust or other entity in which such Person, directly
or indirectly through Subsidiaries, is either a general partner, has a 50% or
greater equity interest at the time or otherwise owns a controlling interest.

 

“Tax” means (a) any income, alternative or add-on minimum tax, gross income,
gross receipts, sales, use, ad valorem, value added, transfer, franchise,
profits, license, withholding on amounts paid to or by Sellers, payroll,
employment, excise, severance, stamp, occupation, premium, property,
environmental or windfall profit tax, custom, duty or other tax, governmental
fee or other like assessment or charge of any kind whatsoever, together with any
interest, penalty, addition to tax or additional amount imposed by any Taxing
Authority, (b) any liability of Sellers for the payment of any amounts of any of
the foregoing types as a result of being a member of an affiliated,
consolidated, combined or unitary group, or being a party to any agreement or
arrangement whereby liability of Sellers for payment of such amounts was
determined or taken into account with reference to the liability of any other
Person, and (c) any liability of Sellers for the payment of any amounts as a
result of being a party to any Tax-Sharing Agreements or with respect to the
payment of any amounts of any of the foregoing types as a result of any express
or implied obligation to indemnify any other Person.

 

“Tax Returns” has the meaning set forth in Section 5.1.9(a)(i).

 

“Tax-Sharing Agreements” means all existing Tax-sharing agreements or
arrangements (whether or not written) that are binding on Sellers.

 

“Taxing Authority” means any Governmental Authority having jurisdiction over the
assessment, determination, collection or other imposition of any Tax.

 

“Third-Party Claim” means any claim, demand, action, suit or proceeding made or
brought by any Person who or which is not a party to this Agreement or who or
which is not an Affiliate of any party to this Agreement.

 

“Transfer” has the meaning set forth in Section 2.1(a).

 

8

--------------------------------------------------------------------------------


 

“Transition Services Agreement” means the transition services agreement between
Purchaser and Sellers in substantially the form of Exhibit D hereto.

 

“WARN” has the meaning set forth in Section 5.1.20(c).

 

Certain Interpretive Matters.  (a)  When a reference is made in this Agreement
to an Article, Section, Exhibit or Schedule, such reference will be to an
Article or Section of, or an Exhibit or Schedule to, this Agreement unless
otherwise indicated.  Whenever the words, “include,” “includes” or “including”
are used in this Agreement, they will be deemed to be followed by the words
“without limitation.”  The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement refer to this Agreement as a whole
and not to any particular provision of this Agreement.  All terms defined in
this Agreement have the defined meanings when used in any certificate or other
document made or delivered pursuant hereto unless otherwise defined therein. 
The definitions contained in this Agreement are applicable to the singular as
well as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such term.  All references to “$” or dollar
amounts will be to lawful currency of the United States of America.  Any
agreement, instrument or statute defined or referred to herein or in any
agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein. 
References to a Person are also to its permitted successors and assigns.  Each
of the Schedules will apply only to its corresponding Section or subsection of
this Agreement.  Each accounting term not otherwise defined in this Agreement
has the meaning assigned to it in accordance with GAAP.  To the extent the term
“day” or “days” is used, it will mean calendar days unless referred to as a
“Business Day.”

 

(B)                                 NO PROVISION OF THIS AGREEMENT WILL BE
INTERPRETED IN FAVOR OF, OR AGAINST, ANY OF THE PARTIES HERETO BY REASON OF THE
EXTENT TO WHICH ANY SUCH PARTY OR ITS COUNSEL PARTICIPATED IN THE DRAFTING
THEREOF OR BY REASON OF THE EXTENT TO WHICH ANY SUCH PROVISION IS INCONSISTENT
WITH ANY PRIOR DRAFT HEREOF OR THEREOF.

 


ARTICLE II

 


SALE AND PURCHASE OF ASSETS


 

2.1                                 Purchased Assets.   (a)  At the Closing,
Sellers will sell, assign, transfer, convey and deliver (“Transfer”), free and
clear of all Liens to Purchaser, and Purchaser will purchase and accept from
Sellers on the terms and subject to the conditions hereinafter set forth, all of
the assets, properties, rights and interests owned, claimed, used or held by
Sellers in connection with the conduct of the Business to the extent existing as
of the Closing Date, other than the Excluded Assets (all of such assets,
properties, rights and interests being hereinafter collectively referred to as
the “Purchased Assets”), including all right, title and interest of Sellers in:

 

9

--------------------------------------------------------------------------------


 

(I)                                     THE PERSONAL PROPERTY DESCRIBED IN
SCHEDULE 2.1(A)(I), TOGETHER WITH THE FIXTURES, FURNISHINGS, FURNITURE,
EQUIPMENT, MOTOR VEHICLES, TOOLS, SUPPLIES, SPARE PARTS, COMPUTERS, PRINTERS,
SOFTWARE, FILES, AND ALL OTHER TANGIBLE PERSONAL PROPERTY OWNED, CLAIMED, USED
OR HELD BY SELLERS IN CONNECTION WITH THE CONDUCT OF THE BUSINESS, WHEREVER
LOCATED;

 

(II)                                  ALL INVENTORY RELATING TO THE BUSINESS,
WHEREVER LOCATED, INCLUDING INVENTORIES OF WORK-IN-PROGRESS, STORES AND SUPPLIES
OF SELLERS HELD IN CONNECTION WITH THE CONDUCT OF THE BUSINESS;

 

(III)                               THE CONTRACTS SET FORTH IN SCHEDULE
2.1(A)(III) (COLLECTIVELY, THE “ASSIGNED CONTRACTS”);

 

(IV)                              ALL LICENSES, PERMITS, REGISTRATIONS, AND
AUTHORIZATIONS OF SELLERS AND HELD BY OR ON BEHALF OF SELLERS IN CONNECTION WITH
THE CONDUCT OF THE BUSINESS SET FORTH IN SCHEDULE 2.1(A)(IV);

 

(V)                                 THE LEASES OF REAL PROPERTY DESCRIBED IN
SCHEDULE 2.1(A)(V), TOGETHER WITH ALL RIGHTS THEREUNDER TO ALL LEASEHOLD
IMPROVEMENTS THEREON AND ALL EASEMENTS, RIGHTS-OF-WAY, TRANSFERABLE LICENSES AND
PERMITS AND OTHER APPURTENANCES THEREOF;

 

(VI)                              ALL BOOKS AND RECORDS OF SELLERS RELATING TO
THE PURCHASED ASSETS AND THE ASSUMED LIABILITIES, INCLUDING ALL CUSTOMER AND
SUPPLIER FILES AND LISTS, SALES INFORMATION, EQUIPMENT MAINTENANCE AND WARRANTY
INFORMATION, OPERATING MANUALS, ALL CORRESPONDENCE WITH ANY CUSTOMERS,
SUPPLIERS, EMPLOYEES OR GOVERNMENTAL AUTHORITY, ALL PERSONNEL RECORDS RELATED TO
THE LEADER DESIGNATED EMPLOYEES, AND ANY OTHER REPORTS, PROMOTIONAL MATERIALS,
MARKETING STUDIES, PLANS AND DOCUMENTS PREPARED BY OR ON BEHALF OF SELLERS
RELATED TO THE BUSINESS, INCLUDING DATA STORED ELECTRONICALLY, BUT EXCLUDING THE
CORPORATE BOOKS AND RECORDS LISTED AS EXCLUDED ASSETS;

 

(VII)                           EXCEPT AS DESCRIBED IN SECTION 2.2(C) AND (D),
ALL PREPAID CLAIMS, PREPAID EXPENSE ITEMS AND DEFERRED CHARGES, CREDITS, ADVANCE
PAYMENTS, SECURITY AND OTHER DEPOSITS MADE BY SELLERS TO ANY OTHER PERSON
RELATING TO THE PURCHASED ASSETS OR THE CONDUCT OF THE BUSINESS, IN EACH CASE
OTHER THAN TO THE EXTENT RELATING TO THE RETAINED LIABILITIES OR EXCLUDED
ASSETS;

 

(VIII)                        ALL THIRD-PARTY INDEMNITIES WHERE ANY SELLER IS AN
INDEMNIFIED PARTY AND THE PROCEEDS AFFORDED THEREBY, IN EACH CASE OTHER THAN TO
THE EXTENT RELATING TO THE RETAINED LIABILITIES OR EXCLUDED ASSETS;

 

(IX)                                ALL RIGHTS OF SELLERS TO MANUFACTURERS’
WARRANTIES AND INDEMNITIES WITH RESPECT TO ANY PURCHASED ASSET;

 

(X)                                   THE GOODWILL OF SELLERS WITH RESPECT TO
THE BUSINESS;

 

10

--------------------------------------------------------------------------------


 

(XI)                                ALL TELEPHONE (INCLUDING CELLULAR TELEPHONE)
AND FACSIMILE NUMBERS (TOGETHER WITH ALL OTHER SIMILAR NUMBERS) RELATING TO THE
BUSINESS;

 

(XII)                             ALL RIGHTS OF SELLERS PERTAINING TO ANY CAUSES
OF ACTION, LAWSUITS, JUDGMENTS, CLAIMS, DEMANDS, COUNTERCLAIMS, SET-OFFS OR
DEFENSES SELLERS MAY HAVE WITH RESPECT TO THE ASSUMED LIABILITIES OR ANY OF THE
PURCHASED ASSETS, EXCEPT FOR THE JARMAN MATTER AND EXCEPT TO THE EXTENT RELATING
TO THE RETAINED LIABILITIES OR EXCLUDED ASSETS;

 

(XIII)                          EXCEPT FOR THE EXCLUDED ASSETS, ALL OTHER
ASSETS, PROPERTIES AND RIGHTS OF EVERY KIND AND NATURE OF SELLERS OR IN WHICH
SELLERS HAVE AN INTEREST ON THE CLOSING DATE, KNOWN OR UNKNOWN, FIXED OR
UNFIXED, ACCRUED, ABSOLUTE, CONTINGENT OR OTHERWISE, WHETHER OR NOT SPECIFICALLY
REFERRED TO IN THIS AGREEMENT, THAT, IN EACH CASE, RELATE TO THE BUSINESS.

 

(B)                                 IN CONFIRMATION OF THE FOREGOING SALE,
ASSIGNMENT AND TRANSFER, SELLERS WILL EXECUTE AND DELIVER TO PURCHASER AT THE
CLOSING SUCH BILLS OF SALE AND OTHER INSTRUMENTS OF ASSIGNMENT AND TRANSFER AS
PURCHASER MAY REASONABLY DEEM NECESSARY OR DESIRABLE.

 

2.2                                 Excluded Assets.  Anything in this Agreement
to the contrary notwithstanding, the following assets of Sellers (the “Excluded
Assets”), each to the extent existing on the Closing Date, are being retained by
Sellers and will not be included in the Purchased Assets:

 

(a)                                  Cash and Cash Equivalents;

 

(B)                                 ALL ACCOUNTS AND NOTES RECEIVABLE (INCLUDING
BILLED AND UNBILLED) (“ACCOUNTS RECEIVABLE”) OF SELLERS RELATING TO THE
BUSINESS;

 

(C)                                  PREPAID FEDERAL INCOME TAX DEPOSITS;

 

(D)                                 ALL OWNED REAL PROPERTY;

 

(E)                                  DEPOSITS HELD BY LESSORS FOR PROPERTY USED
IN SELLERS’ JANE LEW, WEST VIRGINIA OPERATIONS UP TO A MAXIMUM AMOUNT OF
$155,000.00;

 

(F)                                    ALL LEADER INTELLECTUAL PROPERTY RIGHTS;

 

(G)                                 ALL BOOKS AND RECORDS OF SELLERS RELATING TO
THE EXCLUDED ASSETS OR RETAINED LIABILITIES, INCLUDING THE CERTIFICATE OF
INCORPORATION, BYLAWS AND OTHER SIMILAR CONSTITUENT DOCUMENTS, MINUTE BOOKS AND
TAX RETURNS OF SELLERS;

 

(H)                                 THE JARMAN MATTER AND ALL RIGHTS OF SELLERS
PERTAINING TO ANY CAUSES OF ACTION, LAWSUITS, JUDGMENTS, CLAIMS, DEMANDS,
COUNTERCLAIMS, SET-OFFS OR DEFENSES SELLERS MAY HAVE SOLELY WITH RESPECT TO THE
RETAINED LIABILITIES OR ANY OF THE EXCLUDED ASSETS;

 

(I)                                     ALL ASSETS IN POSSESSION OF SELLERS BUT
OWNED BY THIRD PARTIES, EXCLUDING ANY PERSONAL PROPERTY INCLUDED AS PURCHASED
ASSETS IN SCHEDULE 2.1(A)(I);

 

11

--------------------------------------------------------------------------------


 

(J)                                     ANY EMPLOYEE BENEFIT PLAN; AND

 

(K)                                  THE RIGHTS OF SELLERS UNDER THIS AGREEMENT
AND UNDER ANY ANCILLARY AGREEMENT TO WHICH ANY SELLER IS A PARTY AND THE
PROCEEDS PAYABLE TO SELLERS PURSUANT TO THIS AGREEMENT.

 

2.3                                 Nonassignable Contracts, Leases and
Permits.  If any Purchased Assets constituting contracts, leases or Permits are
not by their terms assignable or require the consent of a third party in
connection with the Transfer by any  Seller and such consent is not obtained
prior the Closing Date, such contracts, leases or Permits will be deemed not to
have been Transferred as of the Closing Date.  If the Closing occurs
notwithstanding the failure to obtain such consent, Sellers will use their
reasonable commercial efforts to assist Purchaser in such manner as may
reasonably be requested by Purchaser for the purpose of obtaining such consent
promptly, and Sellers acknowledge and agree that Purchaser’s efforts in this
regard will be limited to participating in discussions and negotiations with all
persons or entities with the authority to grant or withhold such consent, and
such reasonable commercial efforts shall not require the expenditure of any
funds by Purchaser to such third party or other commitment other than time and
out -of -pocket expenses.  During such period in which the applicable contract,
lease or Permit is not capable of being assigned to Purchaser due to the failure
to obtain any required consent, Sellers will make such arrangements as may be
necessary to enable Purchaser to receive all the economic benefits under such
contract, lease or Permit accruing on and after the Closing Date (including, to
the extent permissible, through a sub-contracting, sub-licensing,
sub-participation or sub-leasing arrangement, or an arrangement under which
Sellers would enforce such contract, lease or Permit for the benefit of
Purchaser, with Purchaser, to the extent permissible, assuming Sellers’
executory obligations and any and all rights of Sellers against the other party
thereto).  If the approval of the other party to such contract, lease or Permit
is obtained, such approval will, as between Sellers and Purchaser, constitute a
confirmation (automatically and without further action of the parties) that such
contract, lease or Permit is assigned to Purchaser as of the Closing Date, and
(automatically and without further action of the parties) that the liabilities
with respect to such contract, lease or Permit are, subject to the terms of this
Agreement, assumed as of the Closing Date.

 

2.4                                 Liabilities Assumed by Purchaser.  (a) 
Subject to Section 2.2, at the Closing, Purchaser will assume, as of the Closing
Date, all liabilities and obligations of Sellers (other than the Retained
Liabilities) arising under the terms of the Assigned Contracts set forth in
Schedule 2.1(a)(iii), but only to the extent not delinquent or otherwise
accrued; provided, however, the Assumed Liabilities shall not include (a) any
liability for federal, provincial or state income Tax or Tax liability of
Sellers and (b) all attorneys’ and accountants fees and expenses and any other
fees and expenses incurred by Sellers in connection with the consummation of the
transactions contemplated hereby.  Notwithstanding anything to the contrary
contained in this Agreement or any document delivered in connection herewith,
Purchaser’s obligations in respect of the Assumed Liabilities will not extend
beyond the extent to which Sellers were obligated in respect thereof and will be
subject to Purchaser’s right to contest in good faith the nature and extent of
any liability or obligation.

 

12

--------------------------------------------------------------------------------


 

(B)                                 THE LIABILITIES TO BE ASSUMED BY PURCHASER
PURSUANT TO SECTION 2.1(A) ARE HEREINAFTER SOMETIMES COLLECTIVELY REFERRED TO AS
“ASSUMED LIABILITIES.”

 

2.5                                 Liabilities Not Assumed by Purchaser.  (a) 
Anything in this Agreement to the contrary notwithstanding, Purchaser will not
assume, cause to be assumed or be deemed to have assumed, or in any way be
liable or responsible for, any liabilities or obligations of Sellers, except as
specifically provided in Section 2.1(a).  Without limiting the generality or
effect of the foregoing, Purchaser will not assume, or be responsible or liable
with respect to, any liabilities or obligations of Sellers or their respective
Affiliates or their respective predecessors-in-interest (except for the Assumed
Liabilities), whether or not arising out of or relating to the conduct of the
Business or associated with or arising from any of the Purchased Assets or any
other rights, properties or assets used in or associated with the Business at
any time, and whether fixed or contingent or known or unknown.

 

(B)                                 ALL LIABILITIES OR OBLIGATIONS OF SELLERS
OTHER THAN ASSUMED LIABILITIES ARE HEREINAFTER SOMETIMES COLLECTIVELY REFERRED
TO AS THE “RETAINED LIABILITIES.”

 


ARTICLE III

 


PURCHASE PRICE AND CLOSING PAYMENTS


 

3.1                                 Purchase Price.  In consideration for the
Transfer by Sellers to Purchaser of the Purchased Assets and the assumption by
Purchaser of the Assumed Liabilities, Purchaser will deliver to Leader Canada,
for the benefit of each Seller, at the Closing the aggregate purchase price (as
adjusted pursuant to this Article III, the “Purchase Price”) in an amount equal
to $34,500,000.00 (such amount, the “Closing Cash Consideration”), payable in
cash by wire transfer in immediately available funds to an account designated in
writing by Leader Canada at least two days prior to the Closing Date.

 

Notwithstanding the foregoing, Purchaser shall retain out of the Closing Cash
Consideration the aggregate amount of $1,500,000.00 (the “Holdback Amount”) to
secure the indemnification and other obligations of Sellers pursuant to this
Agreement.  Of the Holdback Amount, up to $750,000.00 (the “General Holdback
Amount”) may be used by Purchaser to satisfy any amounts which are payable to
Purchaser pursuant to Section 7.4 and Section 8.2 and which have not otherwise
been satisfied by Sellers.  Six months after the Closing Date, the balance of
the General Holdback Amount shall be paid to Leader Canada, for the benefit of
each Seller, less any amounts which relate to unresolved claims under
Section 8.2.  Upon settlement or resolution of such unresolved claims, the
balance of the General Holdback Amount, if any, shall be paid to Leader Canada,
for the benefit of each Seller.

 

Of the Holdback Amount, $250,000.00 (the “Lease Holdback Amount”) shall be paid
to Leader Canada, for the benefit of the Sellers, upon the earlier to occur of
(i) such time as Sellers can establish to the sole satisfaction of Purchaser
that CementRite has good and indefeasible title to the Michigan Property and has
the full power and authority to convey the Michigan Property to Purchaser
pursuant to the terms of the Lease

 

13

--------------------------------------------------------------------------------


 

Agreement or (ii) such time as Purchaser voluntarily terminates the Lease
Agreement without exercising its option to purchase the Michigan Property
contained therein; provided, however, that if at any time during the term of the
Lease Agreement, Purchaser’s right to possession and use of the Michigan
Property pursuant to the Lease Agreement is terminated, materially impaired, or
limited such that Purchaser is prevented conducting its business on the Michigan
Property in a manner reasonably comparable to that conducted immediately before
the imposition of such limitation, in each case due to CementRite’s failure to
have good and indefeasible title to the Michigan Property, than the Lease
Holdback Amount shall be paid to Purchaser.

 

Of the Holdback Amount, $500,000.00 (the “Lien Holdback Amount”) may be used by
Purchaser to satisfy the Indebtedness of Sellers to TFS Capital Funding and GMAC
as disclosed on Schedule 5.1.14(a).  Upon the satisfaction of such Indebtedness,
the balance of the Lien Holdback Amount, if any, shall be paid to Leader Canada,
for the benefit of each Seller.

 

All amounts received by Leader Canada for the benefit of each Seller pursuant to
this Section 3.1 shall be paid by Leader Canada to each Seller in accordance
with the allocation of the Purchase Price pursuant to Section 3.4.

 

3.2                                 Post-Closing Purchase Price Adjustment. 
(a)  As soon as practicable after the Closing Date, Purchaser shall commence a
review of the Inventory relating to the Business that is on-hand at the Closing
Date (the “Post-Closing Review”).  Purchaser shall use its commercially
reasonable efforts to complete the Post-Closing Review within ten days of the
Closing Date.  Within seven days of Purchaser’s completion of the Post-Closing
Review, Purchaser shall determine the amount of the Inventory Adjustment and
will prepare and deliver, or cause to be prepared and delivered, to Sellers a
written notice (the “Adjustment Notice”) of the amount of the Inventory
Adjustment and briefly describing the basis for such adjustment.

 

(B)                                 IF, WITHIN 15 DAYS AFTER THE DATE OF
PURCHASER’S DELIVERY OF THE ADJUSTMENT NOTICE, SELLERS DETERMINE IN GOOD FAITH
THAT THE INVENTORY ADJUSTMENT HAS NOT BEEN DETERMINED IN ACCORDANCE WITH THIS
AGREEMENT, SELLERS WILL GIVE WRITTEN NOTICE TO PURCHASER WITHIN SUCH 15-DAY
PERIOD (I) SETTING FORTH SELLERS’ PROPOSED CHANGES TO THE INVENTORY ADJUSTMENT
AS PREPARED BY PURCHASER AND THE DETERMINATION BY SELLERS OF THE INVENTORY
ADJUSTMENT AND (II) SPECIFYING IN REASONABLE DETAIL SELLERS’ BASIS FOR
DISAGREEMENT WITH PURCHASER’S DETERMINATION OF THE INVENTORY ADJUSTMENT.  THE
FAILURE BY SELLERS TO SO EXPRESS DISAGREEMENT AND PROVIDE SUCH NOTICE WITHIN
SUCH 15-DAY PERIOD WILL CONSTITUTE THE ACCEPTANCE OF PURCHASER’S DETERMINATION
OF THE INVENTORY ADJUSTMENT.  IF PURCHASER AND SELLERS ARE UNABLE TO RESOLVE ANY
DISAGREEMENT BETWEEN THEM WITH RESPECT TO THE DETERMINATION OF THE INVENTORY
ADJUSTMENT WITHIN 15 DAYS AFTER THE GIVING OF NOTICE BY SELLERS TO PURCHASER OF
SUCH DISAGREEMENT, THE ITEMS IN DISPUTE MAY BE SUBMITTED TO ARBITRATION PURSUANT
TO SECTION 9.12 OF THIS AGREEMENT.  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT
TO THE CONTRARY, THE ARBITRATORS MAY NOT IN ANY ARBITRATION OF ANY DISAGREEMENT
OVER THE AMOUNT OF THE INVENTORY ADJUSTMENT DETERMINE THAT THE AMOUNT OF THE
INVENTORY ADJUSTMENT SHALL BE MORE THAN $1,000,000.00.

 

14

--------------------------------------------------------------------------------


 

3.3                                Adjustments to Purchase Price.  Upon the
final determination of the Inventory Adjustment, the Purchase Price shall be
increased by, and Purchaser will pay to each applicable Seller, the amount of
the Inventory Adjustment.  Such payment will be made by Purchaser in cash by
wire transfer of immediately available funds to one account specified by each
applicable Seller, in writing, within five Business Days following the final
determination with respect to the Inventory Adjustment.

 

3.4                                Allocation of Purchase Price.  As soon as
practicable after the Closing Date, the Purchaser shall retain a valuation firm
to provide a written appraisal of the Purchased Assets as of the Closing Date.
Purchaser and Sellers shall be permitted to review and discuss such written
appraisal with such valuation firm prior to its finalization. Purchaser and
Sellers agree that (i) the aggregate Purchase Price will be allocated among the
Purchased Assets as set forth in such written appraisal, (ii) any adjustments to
the Purchase Price pursuant to Section 3.3 will be allocated by Purchaser to
Inventory, (iii) they will file all Tax returns and related forms (including
Form 8594) in accordance with such written appraisal, and (iv) they will not
make any inconsistent statement or take any inconsistent position on any Tax
returns, in any refund claim or during the course of any IRS or other tax
audit.  Each party will notify the other party if it receives notice that the
IRS proposes any allocation that is different from the allocation as set forth
in such written appraisal.

 


ARTICLE IV

 


CLOSING AND CLOSING DELIVERIES

 

4.1                                The Closing.  The closing of the sale and
purchase of the Purchased Assets (the “Closing”) will take place at the offices
of Porter & Hedges, L.L.P. located at 1000 Main Street, 36th Floor, Houston,
Texas 77002, at 10:00 a.m., Central Time, on July 22, 2008, or such other place,
time or date mutually agreed by the Purchaser and Sellers.  The date upon which
the Closing occurs is herein called the “Closing Date.”  Notwithstanding any
other provision hereof, the Closing will be deemed effective for accounting, tax
and all other purposes as of 11:59 p.m., Central Time, on the day immediately
preceding the Closing Date.

 

4.2                                Deliveries of Sellers.  At the Closing,
Sellers will deliver or cause to be delivered to Purchaser:

 

(I)                                     SUCH INSTRUMENTS OF ASSIGNMENT,
ASSUMPTION AND TRANSFER AS PURCHASER MAY DEEM NECESSARY OR DESIRABLE TO TRANSFER
ANY OF THE PURCHASED ASSETS, DULY EXECUTED BY SELLERS;

 

(II)                                  ALL REQUIRED CERTIFICATES AND DOCUMENTS OF
TITLE RELATING TO THE PURCHASED ASSETS DULY EXECUTED AND ENDORSED FOR TRANSFER
TO THE PURCHASER;

 

(III)                               A CERTIFICATE OF EACH SELLER’S AUTHORIZED
OFFICER CERTIFYING AS TO EACH SELLER’S CERTIFICATE OF INCORPORATION AND BYLAWS
OR OTHER SIMILAR CONSTITUENT DOCUMENTS AND TO THE DUE ADOPTION OF RESOLUTIONS
ADOPTED BY ITS BOARD OF DIRECTORS

 

15

--------------------------------------------------------------------------------


 

AND STOCKHOLDERS (IN RESPECT OF LEADER USA AND CEMENTRITE) AUTHORIZING THE
EXECUTION OF THIS AGREEMENT AND EACH ANCILLARY AGREEMENT TO WHICH IT WILL BE A
PARTY AT CLOSING AND THE TAKING OF ANY AND ALL ACTIONS DEEMED NECESSARY OR
ADVISABLE TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREIN AND THEREIN;

 

(IV)                              EVIDENCE OR COPIES OF THE CONSENTS, APPROVALS,
ORDERS, QUALIFICATIONS OR WAIVERS REQUIRED BY ANY THIRD PARTY OR GOVERNMENTAL
AUTHORITY TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT THAT ARE
LISTED IN SCHEDULE 4.2(IV);

 

(V)                                 EACH ANCILLARY AGREEMENT REQUIRED TO BE DULY
EXECUTED AND DELIVERED BY PARTIES OTHER THAN PURCHASER OR ITS AFFILIATES;

 

(VI)                              TERMINATIONS AND RELEASES OF ALL LIENS ON ANY
OF THE PURCHASED ASSETS, INCLUDING UCC-3 TERMINATION STATEMENTS AND PERSONAL
PROPERTY SECURITY DISCHARGES IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
PURCHASER;

 

(VII)                           ESTOPPEL LETTERS, DULY EXECUTED BY THE LANDLORDS
OF EACH OF THE LEASED REAL PROPERTY, STATING THAT THERE ARE NO UNSECURED
DEFAULTS UNDER THE APPLICABLE LEASES, THAT THE LEASES ARE IN FULL FORCE AND
EFFECT, AND SUCH OTHER MATTERS AS PURCHASER SHALL REASONABLY REQUEST;

 

(VIII)                        AN OPINION OF COUNSEL FOR SELLERS, MACLEOD DIXON
LLP AND MILLER, JOHNSON, SNELL & CUMMISKEY, P.L.C., IN THE FORM ATTACHED HERETO
AS EXHIBIT C;

 

(ix)                                a non-foreign person affidavit as required
by Section 1445 of the Code in substantially the form of Exhibit E hereto;

 

(X)                                   EVIDENCE OF THE CONDITIONAL APPROVAL OF
THE TSX VENTURE EXCHANGE INC. OF THE TRANSACTIONS CONTEMPLATED HEREBY; AND

 

(XI)                                SUCH OTHER DOCUMENTS AND INSTRUMENTS AS MAY
BE REASONABLY REQUIRED TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND THE ANCILLARY AGREEMENTS AND TO COMPLY WITH THE TERMS HEREOF AND
THEREOF.

 

4.3                                Deliveries by Purchaser.  At the Closing,
Purchaser will deliver or cause to be delivered to Sellers:

 

(I)                                     THE CLOSING CASH CONSIDERATION, LESS THE
HOLDBACK AMOUNT, BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO THE ACCOUNT
SPECIFIED PURSUANT TO SECTION 3.1;

 

(II)                                  EACH ANCILLARY AGREEMENT REQUIRED TO BE
DULY AUTHORIZED AND DELIVERED BY PURCHASER OR ITS AFFILIATES;

 

(III)                               DOCUMENTS EVIDENCING THE ASSUMPTION BY
PURCHASER OF THE ASSUMED LIABILITIES; AND

 

16

--------------------------------------------------------------------------------


 

(IV)                              SUCH OTHER DOCUMENTS AND INSTRUMENTS AS MAY BE
REASONABLY REQUIRED TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND THE ANCILLARY AGREEMENTS AND TO COMPLY WITH THE TERMS HEREOF AND
THEREOF.

 


ARTICLE V

 


REPRESENTATIONS AND WARRANTIES OF SELLERS

 

5.1                                Representations and Warranties of Sellers. 
Sellers jointly and severally represent and warrant to Purchaser as of the
Closing Date as follows:

 

5.1.1.                    Corporate Existence and Power.  Leader Canada is a
corporation duly incorporated, validly existing and in good standing under the
laws of the Province of Alberta.  Leader USA is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of North
Dakota.  CementRite is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Michigan.  Sellers have all
corporate power required to carry on the Business as now conducted.  Each Seller
is duly qualified to conduct business as a foreign corporation and is in good
standing in each jurisdiction where such qualification is necessary, except for
those jurisdictions where the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  Each Seller has previously delivered to Purchaser true
and complete copies of the certificate of incorporation, bylaws or other similar
constituent documents of such Seller, in each case as amended to date.

 

5.1.2.                    Corporate Authorization; Enforceability.  The
execution, delivery and performance by each Seller of this Agreement and each of
the Ancillary Agreements to which it will be a party at the Closing are, and
will be at the Closing, within such Seller’s corporate powers and have been duly
authorized by the board of directors and stockholders, as applicable, of such
Seller, and no other corporate action or director or shareholder resolution on
the part of such Seller is necessary to authorize this Agreement or any of the
Ancillary Agreements to which such Seller will be a party at the Closing or to
complete the transactions contemplated hereby and thereby, including the sale
and conveyance of the Purchased Assets to Purchaser.  This Agreement has been,
and each of the Ancillary Agreements to which each Seller will be a party at the
Closing will have been, duly executed and delivered by such Seller, as
applicable.  Assuming the due execution and delivery by Purchaser of this
Agreement and each of the Ancillary Agreements to which each Seller will be a
party at the Closing, this Agreement constitutes, and each Ancillary Agreement
to which such Seller will be a party at the Closing will constitute at the
Closing, valid and binding agreements of such Seller, as applicable, enforceable
against each in accordance with their terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting enforcement of creditors’ rights generally and by general
principles of equity (whether applied in a proceeding at law or in equity).

 

17

--------------------------------------------------------------------------------


 

5.1.3.                     Governmental Authorization.  The execution, delivery
and performance by each Seller of this Agreement and each Ancillary Agreement to
which such Seller will be a party at the Closing require no consent, approval,
order, authorization or action by or in respect of, or filing with, any
Governmental Authority.

 

5.1.4.                     Non-Contravention; Consents.  Except as disclosed in
Schedule 5.1.4, the execution, delivery and performance by each Seller of this
Agreement and each Ancillary Agreement to which such Seller will be a party at
the Closing, and the consummation of the transactions contemplated hereby and
thereby do not and will not at the Closing (a) violate the certificate of
incorporation or bylaws or other similar constituent documents of such Seller,
(b) violate any applicable Law or Order, (c) require any filing with or Permit,
consent or approval of, or the giving of any notice to, any Person (including
filings, consents or approvals required under any Permits of such Seller or any
licenses to which such Seller is a party), (d) result in a violation or breach
of, conflict with, constitute (with or without due notice or lapse of time or
both) a default under, or give rise to any right of termination, cancellation or
acceleration of any right or obligation of such Seller or to a loss of any
benefit to which such Seller is entitled under, any contract, agreement or other
instrument binding upon such Seller or any license, franchise, Permit or other
similar authorization held by such Seller, (e) result in the creation or
imposition of any Lien on any asset of such Seller, or (f) constitute a sale of
all or substantially all of the assets of Leader Canada.

 

5.1.5.                     Capitalization.  All the outstanding shares of
Capital Stock of Leader USA have been validly issued to Leader Canada and are
fully paid and nonassessable.  All the outstanding shares of Capital Stock of
CementRite have been validly issued to Leader USA and are fully paid and
nonassessable.

 

5.1.6.                     Subsidiaries.  Except as disclosed in Schedule 5.1.6,
Sellers do not own any Capital Stock or other equity or ownership or proprietary
interest in any corporation, partnership, association, trust, joint venture or
other entity.  All activities that constitute the Business that are conducted by
each Seller are conducted by and through Leader USA and CementRite.

 

5.1.7.                     Financial Statements.  (a)  Sellers have heretofore
furnished Purchaser with a true and complete copy of the Leader Canada Reference
Financial Statements which are attached hereto as Schedule 5.1.7(a).  The Leader
Canada Reference Financial Statements have been derived from the books and
records of Leader Canada, have been prepared in accordance with GAAP (except
for, with respect to the Leader Canada Reference Balance Sheet and the related
statements of operations and deficit, cash flows and comprehensive income (loss)
and accumulated other comprehensive income, normal year-end adjustments and the
absence of footnote disclosure) and fairly present in all material respects the
financial position of Leader Canada at the respective dates thereof and the
results of the operations of Leader Canada for the periods indicated.

 

(B)                                 SELLERS HAVE HERETOFORE FURNISHED PURCHASER
WITH A TRUE AND COMPLETE COPY OF THE LEADER USA REFERENCE FINANCIAL STATEMENTS
WHICH ARE ATTACHED HERETO AS SCHEDULE 5.1.7(B).  THE LEADER USA REFERENCE
FINANCIAL STATEMENTS HAVE BEEN DERIVED FROM THE

 

18

--------------------------------------------------------------------------------


 

BOOKS AND RECORDS OF LEADER CANADA AND FAIRLY PRESENT IN ALL MATERIAL RESPECTS
THE FINANCIAL POSITION OF THE BUSINESS AT THE RESPECTIVE DATES THEREOF AND THE
RESULTS OF THE OPERATIONS OF THE BUSINESS FOR THE PERIODS INDICATED.

 

(C)                                 THE BOOKS OF ACCOUNT, MINUTE BOOKS, STOCK
RECORD BOOKS AND OTHER RECORDS OF SELLERS, ALL OF WHICH HAVE BEEN MADE AVAILABLE
TO PURCHASER, ARE COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS.

 

5.1.8.                  Liabilities.  There are no liabilities or obligations or
any facts or circumstances which could give rise to liabilities or obligations,
whether accrued, contingent, absolute, determined, determinable or otherwise, of
Sellers that would adversely affect the value of the Purchased Assets or, other
than the Assumed Liabilities, become a liability of the Purchaser as a result of
the transactions contemplated by this Agreement, by operation of Law or
otherwise.

 

5.1.9.                  Tax Matters.  (a)  Except as disclosed in Schedule
5.1.9(a):

 

(I)                                     ALL TAX RETURNS, STATEMENTS, REPORTS AND
FORMS (INCLUDING ESTIMATED TAX OR INFORMATION RETURNS AND REPORTS) REQUIRED TO
BE FILED BY OR ON BEHALF OF EACH SELLER AND ITS RESPECTIVE SUBSIDIARIES WITH ANY
TAXING AUTHORITY WITH RESPECT TO ANY PRE-CLOSING TAX PERIOD (COLLECTIVELY, THE
“TAX RETURNS”) HAVE, TO THE EXTENT REQUIRED TO BE FILED ON OR BEFORE THE DATE
HEREOF, BEEN FILED WHEN DUE IN ACCORDANCE WITH ALL APPLICABLE LAWS AND ALL SUCH
TAX RETURNS ARE CURRENT AND COMPLETE IN ALL MATERIAL RESPECTS.

 

(II)                                  ALL TAXES OWED BY SELLERS (WHETHER OR NOT
SHOWN AS DUE AND PAYABLE ON THE TAX RETURNS THAT HAVE BEEN FILED) HAVE BEEN
TIMELY PAID, OR WITHHELD (INCLUDING WITHHOLDING FOR EMPLOYEES, INDEPENDENT
CONTRACTORS, CONSULTANTS, NOTE HOLDERS, SHAREHOLDERS AND OTHERS) AND REMITTED TO
THE APPROPRIATE TAXING AUTHORITY.

 

(III)                               NO CLAIM HAS EVER BEEN MADE BY ANY
GOVERNMENTAL AUTHORITY IN A JURISDICTION WHERE ANY SELLER OR ANY OF ITS
RESPECTIVE SUBSIDIARIES DOES NOT FILE A TAX RETURN THAT IT IS OR MAY BE SUBJECT
TO TAXATION IN THAT JURISDICTION;

 

(IV)                              THERE IS NO ACTION, SUIT, PROCEEDING, AUDIT OR
INVESTIGATION PENDING OR, TO THE KNOWLEDGE OF ANY SELLER (OR ITS DIRECTORS,
OFFICERS OR EMPLOYEES RESPONSIBLE FOR TAX MATTERS), THREATENED AGAINST OR WITH
RESPECT TO ANY SELLER IN RESPECT OF ANY TAX;

 

(V)                                 THERE ARE NO LIENS FOR TAXES UPON THE ASSETS
OF ANY SELLER, EXCEPT LIENS FOR CURRENT TAXES NOT YET DUE.

 

(B)                                SCHEDULE 5.1.9(B) CONTAINS A LIST OF ALL
JURISDICTIONS (WHETHER FOREIGN OR DOMESTIC) TO WHICH ANY TAX IMPOSED IS PROPERLY
PAYABLE BY ANY SELLER IN CONNECTION WITH ANY SELLER’S OWNERSHIP OR USE OF THE
PURCHASED ASSETS OR CONDUCT OF THE BUSINESS.

 

19

--------------------------------------------------------------------------------


 


5.1.10.               ABSENCE OF CERTAIN CHANGES.  EXCEPT AS DISCLOSED IN
SCHEDULE 5.1.10, SINCE THE BALANCE SHEET DATE, SELLERS HAVE CONDUCTED THE
BUSINESS IN THE ORDINARY COURSE OF BUSINESS AND THERE HAS NOT BEEN ANY EVENT,
OCCURRENCE, DEVELOPMENT OR CIRCUMSTANCES WHICH HAS HAD OR WHICH COULD REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  SINCE THE BALANCE SHEET DATE,
THERE HAS NOT OCCURRED ANY DAMAGE, DESTRUCTION OR CASUALTY LOSS (WHETHER OR NOT
COVERED BY INSURANCE) WITH RESPECT TO ANY OF THE PURCHASED ASSETS.


 


5.1.11.               ASSIGNED CONTRACTS.  EACH ASSIGNED CONTRACT IS A VALID AND
BINDING AGREEMENT OF EACH SELLER PARTY THERETO AND, TO THE KNOWLEDGE OF ANY
SELLER, EACH OTHER PARTY THERETO, ENFORCEABLE IN ACCORDANCE WITH ITS RESPECTIVE
TERMS, EXCEPT AS SUCH ENFORCEMENT MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS AFFECTING ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY AND BY GENERAL PRINCIPLES OF EQUITY (WHETHER APPLIED
IN A PROCEEDING AT LAW OR IN EQUITY).  NO SUCH SELLER OR, TO THE KNOWLEDGE OF
ANY SELLER, ANY OTHER PARTY TO ANY SUCH ASSIGNED CONTRACT IS IN DEFAULT OR
BREACH (WITH OR WITHOUT DUE NOTICE OR LAPSE OF TIME OR BOTH) IN ANY MATERIAL
RESPECT UNDER THE TERMS OF ANY SUCH ASSIGNED CONTRACT.  TO THE KNOWLEDGE OF ANY
SELLER, THERE IS NO EVENT, OCCURRENCE, CONDITION OR ACT WHICH, INDIVIDUALLY OR
IN THE AGGREGATE, WITH THE GIVING OF NOTICE OR THE PASSAGE OF TIME OR BOTH, OR
THE HAPPENING OF ANY OTHER EVENT OR CONDITION, COULD REASONABLY BE EXPECTED TO
BECOME A MATERIAL DEFAULT OR EVENT OF DEFAULT UNDER ANY SUCH ASSIGNED CONTRACT. 
THE ASSIGNED CONTRACTS CONSTITUTE ALL OF THE CONTRACTS, LEASES, AGREEMENTS,
COMMITMENTS OR OTHER LEGALLY BINDING CONTRACTUAL RIGHTS OR OBLIGATIONS NECESSARY
TO CONDUCT THE BUSINESS IN ALL MATERIAL RESPECTS.  SELLERS HAVE DELIVERED OR
MADE AVAILABLE TO PURCHASER TRUE AND COMPLETE ORIGINALS OR COPIES OF ALL
ASSIGNED CONTRACTS DISCLOSED IN SCHEDULE 2.1(A)(III).


 


5.1.12.               LITIGATION.  (A)  EXCEPT AS DISCLOSED IN SCHEDULE
5.1.12(A), THERE IS NO ACTION, SUIT, INVESTIGATION, ARBITRATION OR
ADMINISTRATIVE OR OTHER PROCEEDING PENDING OR, TO THE KNOWLEDGE OF ANY SELLER,
THREATENED, AGAINST OR AFFECTING SELLERS, THE PURCHASED ASSETS OR THE BUSINESS
BEFORE ANY COURT OR ARBITRATOR OR ANY GOVERNMENTAL AUTHORITY OR WHICH IN ANY
MANNER CHALLENGES OR SEEKS TO PREVENT, ENJOIN, ALTER OR MATERIALLY DELAY THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND ANY ANCILLARY AGREEMENTS TO
WHICH ANY SELLER WILL BE A PARTY AT CLOSING.  NO SELLER KNOWS OF ANY VALID BASIS
FOR ANY SUCH ACTION, SUIT, INVESTIGATION, ARBITRATION OR PROCEEDING AGAINST OR
AFFECTING THE PURCHASED ASSETS OR THE BUSINESS.  EXCEPT AS DISCLOSED IN SCHEDULE
5.1.12(A), THERE ARE NO OUTSTANDING JUDGMENTS, ORDERS, INJUNCTIONS, DECREES,
STIPULATIONS OR AWARDS (WHETHER RENDERED BY A COURT, ADMINISTRATIVE AGENCY,
ARBITRAL BODY OR GOVERNMENTAL AUTHORITY) AGAINST ANY SELLER, THE PURCHASED
ASSETS OR THE BUSINESS.


 

(B)                                 ALL CLAIMS, WHETHER IN CONTRACT OR TORT, FOR
DEFECTIVE OR ALLEGEDLY DEFECTIVE PRODUCTS OR WORKMANSHIP PENDING OR, TO THE
KNOWLEDGE OF ANY SELLER, THREATENED, AGAINST ANY SELLER ARE LISTED OR DESCRIBED
IN SCHEDULE 5.1.12(B).

 


5.1.13.               COMPLIANCE WITH LAWS; PERMITS.  (A)  EXCEPT AS DESCRIBED
IN SCHEDULE 5.1.13(A), EACH SELLER HAS COMPLIED WITH ALL LAWS.  NO SELLER KNOWS
OF ANY FACT, CIRCUMSTANCE, CONDITION OR SITUATION EXISTING WHICH, AFTER NOTICE
OR LAPSE OF TIME OR BOTH, WOULD CONSTITUTE NONCOMPLIANCE BY ANY SELLER OR GIVE
RISE TO ANY FUTURE LIABILITY OF ANY

 

20

--------------------------------------------------------------------------------


 


SELLER WITH RESPECT TO ANY LAW HERETOFORE OR CURRENTLY IN EFFECT.  NO SELLER IS
REQUIRED TO MAKE ANY MATERIAL EXPENDITURE TO ACHIEVE OR MAINTAIN COMPLIANCE WITH
ANY LAW.  NEITHER THE USE, CONDITION NOR OTHER ASPECT OF ANY OF THE PURCHASED
ASSETS OR OTHER RIGHT, PROPERTY OR ASSET USED IN OR ASSOCIATED WITH THE BUSINESS
IS OR HAS BEEN IN VIOLATION OF ANY APPLICABLE LAW.  EXCEPT AS SET FORTH IN
SCHEDULE 5.1.13(A), NO SELLER HAS RECEIVED NOTICE OF ANY VIOLATION OF ANY LAW,
OR ANY POTENTIAL LIABILITY UNDER ANY LAW, RELATING TO THE OPERATION OF THE
BUSINESS OR TO ANY OF ITS ASSETS (INCLUDING THE PURCHASED ASSETS), OPERATIONS,
PROCESSES, RESULTS OR PRODUCTS, NOR IS ANY SELLER AWARE OF ANY SUCH VIOLATION OR
POTENTIAL LIABILITY.  NO SELLER IS AWARE OF ANY PRESENT REQUIREMENT OF ANY
APPLICABLE LAW WHICH IS DUE TO BE IMPOSED ON ANY SELLER OR THE BUSINESS THAT IS
REASONABLY LIKELY TO INCREASE THE COST OF COMPLYING WITH SUCH LAW.


 

(B)                                 SCHEDULE 2.1(A)(IV) SETS FORTH A LIST OF
EACH GOVERNMENT OR REGULATORY LICENSE, AUTHORIZATION, PERMIT, FRANCHISE, CONSENT
AND APPROVAL (THE “PERMITS”) ISSUED AND HELD BY OR ON BEHALF OF ANY SELLER AND
REQUIRED TO BE SO ISSUED AND HELD TO CARRY ON THE BUSINESS AS CURRENTLY
CONDUCTED.  EXCEPT AS DISCLOSED IN SCHEDULE 5.1.13(B), SUCH SELLER IS THE
AUTHORIZED LEGAL HOLDER OF THE PERMITS, AND EACH PERMIT IS VALID AND IN FULL
FORCE AND EFFECT.   NO SELLER IS IN DEFAULT UNDER, AND NO CONDITION EXISTS THAT
WITH NOTICE OR LAPSE OF TIME OR BOTH COULD CONSTITUTE A DEFAULT OR COULD GIVE
RISE TO A RIGHT OF TERMINATION, CANCELLATION OR ACCELERATION UNDER, ANY MATERIAL
PERMIT HELD BY SUCH SELLER.

 


5.1.14.               PURCHASED ASSETS; PROPERTIES; SUFFICIENCY OF ASSETS.  (A) 
EXCEPT FOR INVENTORY DISPOSED OF IN THE ORDINARY COURSE OF BUSINESS OF SELLERS,
SELLERS HAVE GOOD TITLE TO, OR IN THE CASE OF LEASED PROPERTY HAS VALID
LEASEHOLD INTERESTS IN, THE PURCHASED ASSETS AND ALL OTHER PROPERTY AND ASSETS
(WHETHER REAL OR PERSONAL, TANGIBLE OR INTANGIBLE) REFLECTED IN THE LEADER
CANADA REFERENCE BALANCE SHEET OR ACQUIRED AFTER THE DATE THEREOF, FREE AND
CLEAR OF ALL LIENS, EXCEPT FOR LIENS DISCLOSED IN SCHEDULE 5.1.14(A).


 

(B)                                 SCHEDULE 5.1.14(B) SETS FORTH A LIST OF ALL
REAL PROPERTY AND IMPROVEMENTS OWNED IN FEE SIMPLE TITLE BY THE SELLERS IN
CONNECTION WITH THE BUSINESS AND ALL EASEMENTS, RIGHTS AND APPURTENANCES THERETO
(COLLECTIVELY, THE “OWNED REAL PROPERTY”).  EXCEPT AS SET FORTH ON
SCHEDULE 5.1.14(B), SELLERS HAVE GOOD AND INDEFEASIBLE TITLE TO ALL OWNED REAL
PROPERTY.  NONE OF THE OWNED REAL PROPERTY IS LOCATED WITHIN AN AREA THAT HAS
BEEN DESIGNATED BY THE FEDERAL INSURANCE ADMINISTRATION, THE ARMY CORPS OF
ENGINEERS, OR ANY OTHER GOVERNMENTAL AGENCY OR BODY AS BEING SUBJECT TO SPECIAL
FLOODING HAZARDS. NEITHER THE OWNED REAL PROPERTY, NOR ANY PORTION THEREOF, IS
CLASSIFIED AS “WETLANDS” AS DEFINED IN THE CLEAN WATER ACT (33 U.S.C. §1251 ET
SEQ.), AS AMENDED, AND RELATED REGULATIONS, AS AMENDED, AND SUBJECT TO FEDERAL
REGULATION THEREUNDER OR SIMILAR STATE LAWS AND REGULATIONS. THE IMPROVEMENTS ON
THE OWNED REAL PROPERTY (I) HAVE BEEN CONSTRUCTED IN A GOOD AND WORKMANLIKE
MANNER, FREE FROM DEFECTS IN WORKMANSHIP AND MATERIAL AND, TO ANY OF THE
SELLERS’ KNOWLEDGE, DO NOT REQUIRE ANY REPAIR OR REPLACEMENT OTHER THAN MINOR,
ROUTINE MAINTENANCE; AND (II) HAVE BEEN CONSTRUCTED AND ARE BEING OCCUPIED,
MAINTAINED, AND OPERATED IN COMPLIANCE WITH ALL APPLICABLE LAWS, REGULATIONS,
INSURANCE REQUIREMENTS, CONTRACTS, LEASES, PERMITS, LICENSES, ORDINANCES,
RESTRICTIONS, BUILDING SETBACK LINES, COVENANTS, RESERVATIONS, AND EASEMENTS,
AND NONE OF THE SELLERS HAVE RECEIVED ANY NOTICE, WRITTEN OR ORAL, CLAIMING ANY
VIOLATION OF ANY OF THE SAME OR REQUESTING OR REQUIRING THE PERFORMANCE OF ANY
REPAIRS, ALTERATIONS, OR OTHER WORK IN ORDER

 

21

--------------------------------------------------------------------------------


 

TO SO COMPLY. EXCEPT FOR THE LEASE AGREEMENT, NONE OF THE SELLERS IS A LANDLORD
WITH RESPECT TO ANY OF THE OWNED REAL PROPERTY. EXCEPT AS SET FORTH ON
SCHEDULE 5.1.14(B), FOLLOWING THE DATE HEREOF THE PURCHASER WILL BE THE ONLY
PERSON WITH THE RIGHT TO POSSESSION AND USE OF THE OWNED REAL PROPERTY, SUBJECT
TO THE TERMS OF THE LEASE AGREEMENT. THE CURRENT ZONING CLASSIFICATION OF THE
OWNED REAL PROPERTY, IF ANY, PERMITS THE CONSTRUCTION, MAINTENANCE AND OPERATION
OF THE IMPROVEMENTS THEREON AND THE BUSINESS CURRENTLY BEING OPERATED ON THE
OWNED REAL PROPERTY; THE IMPROVEMENTS THEREON HAVE BEEN CONSTRUCTED AND ARE
BEING OCCUPIED AND MAINTAINED IN COMPLIANCE THEREWITH; AND THERE ARE NO
PROCEEDINGS PENDING OR CONTEMPLATED TO ALTER SUCH ZONING CLASSIFICATION. EACH
ITEM OF OWNED REAL PROPERTY HAS ADEQUATE UTILITIES (HEREINAFTER DEFINED) OF A
CAPACITY AND CONDITION TO SERVE ADEQUATELY SUCH OWNED REAL PROPERTY (WITH DUE
REGARD FOR THE USE TO WHICH SUCH OWNED REAL PROPERTY IS PRESENTLY BEING PUT). 
NONE OF THE SELLERS HAVE KNOWLEDGE OF ANY FACT OR CONDITION WHICH WOULD RESULT
IN THE TERMINATION OF THE CURRENT ACCESS TO OR FROM THE OWNED REAL PROPERTY TO
ANY PRESENTLY EXISTING HIGHWAYS, ROADS, AND RIGHTS-OF-WAY ON OR ADJOINING THE
OWNED REAL PROPERTY. THERE ARE NO OBLIGATIONS IN CONNECTION WITH THE OWNED REAL
PROPERTY OR ANY SO CALLED “RECAPTURE AGREEMENT” INVOLVING REFUND FOR SEWER
EXTENSION, OVERSIZING UTILITY LINES, LIGHTING OR SIMILAR EXPENSES OR CHARGES FOR
WORK OR SERVICES DONE UPON OR RELATING TO THE OWNED REAL PROPERTY WHICH WILL
BIND PURCHASER OR THE OWNED REAL PROPERTY FROM AND AFTER THE DATE HEREOF. FINAL
CERTIFICATES OF OCCUPANCY HAVE BEEN ISSUED FOR THE IMPROVEMENTS ON THE OWNED
REAL PROPERTY, AND SELLERS HAVE ALL NECESSARY LICENSES, APPROVALS AND PERMITS
FOR THE EXISTING USE OF THE OWNED REAL PROPERTY.

 

(C)                                  SCHEDULE 5.1.14(C) SETS FORTH A LIST OF ALL
REAL PROPERTY ASSETS LEASED BY EACH SELLER (THE “LEASED REAL PROPERTY”).  EACH
SELLER IS A TENANT OR POSSESSOR IN GOOD STANDING THEREUNDER (WITH A RIGHT OF
QUIET ENJOYMENT THEREIN) AND ALL RENTS DUE UNDER SUCH LEASES HAVE BEEN PAID.  NO
SELLER NOR, TO THE KNOWLEDGE OF SUCH SELLER, ANY OTHER PARTY TO ANY SUCH LEASE
IS IN DEFAULT OR BREACH (WITH OR WITHOUT DUE NOTICE OR LAPSE OF TIME OR BOTH) IN
ANY MATERIAL RESPECT UNDER THE TERMS OF ANY SUCH LEASE.  EACH SELLER IS IN
PEACEFUL AND UNDISTURBED POSSESSION OF THE SPACE AND/OR ESTATE UNDER EACH LEASE
OF WHICH IT IS A TENANT.  NO SELLER HAS RECEIVED ANY NOTICE OF ANY
APPROPRIATION, CONDEMNATION OR LIKE PROCEEDING, OR OF ANY VIOLATION OF ANY
APPLICABLE ZONING LAW OR ORDER RELATING TO OR AFFECTING THE LEASED REAL
PROPERTY, AND TO SUCH SELLER’S KNOWLEDGE, NO SUCH PROCEEDING HAS BEEN THREATENED
OR COMMENCED.  TO EACH SELLER’S KNOWLEDGE, EACH ITEM OF LEASED REAL PROPERTY HAS
ADEQUATE UTILITIES (AS HEREINAFTER DEFINED) OF A CAPACITY AND CONDITION TO SERVE
ADEQUATELY SUCH LEASED REAL PROPERTY (WITH DUE REGARD FOR THE USE TO WHICH SUCH
LEASED REAL PROPERTY IS PRESENTLY BEING PUT).  FOR PURPOSES OF THIS AGREEMENT,
THE TERM “UTILITIES” MEANS ALL OF THE FOLLOWING: WATER DISTRIBUTION AND SERVICE
FACILITIES; SANITARY SEWERS AND ASSOCIATED INSTALLATIONS; STORM SEWERS; STORM
RETENTION PONDS AND OTHER DRAINAGE FACILITIES; ELECTRICAL DISTRIBUTION AND
SERVICE FACILITIES; TELEPHONE, AND SIMILAR COMMUNICATION FACILITIES; HEATING,
VENTILATING, COOLING AND AIR CONDITIONING SYSTEMS AND FACILITIES; NATURAL GAS
DISTRIBUTION AND SERVICE FACILITIES; FIRE PROTECTION FACILITIES; GARBAGE
COMPACTION AND COLLECTION FACILITIES; AND ALL OTHER UTILITY LINES, CONDUIT,
PIPES, DUCTS, SHAFTS, EQUIPMENT, APPARATUS AND FACILITIES.

 

22

--------------------------------------------------------------------------------


 

(D)                                 THE TANGIBLE PROPERTY COMPRISING THE
PURCHASED ASSETS IS IN ALL MATERIAL RESPECTS IN GOOD REPAIR AND OPERATING
CONDITION (SUBJECT TO NORMAL MAINTENANCE REQUIREMENTS AND NORMAL WEAR AND TEAR
EXCEPTED).

 

(E)                                  THE PURCHASED ASSETS CONSTITUTE ALL OF THE
ASSETS USED IN CONNECTION WITH THE BUSINESS AND ARE ADEQUATE TO CONDUCT THE
BUSINESS AS CURRENTLY CONDUCTED.

 


5.1.15.            INTELLECTUAL PROPERTY.  (A)  SCHEDULE 5.1.15(A) SETS FORTH A
LIST OF ALL LEADER INTELLECTUAL PROPERTY RIGHTS WHICH ARE OWNED BY ANY SELLER OR
WHICH SUCH SELLER IS A LICENSOR OR LICENSEE, AND ALL MATERIAL LICENSES,
SUBLICENSES AND OTHER WRITTEN AGREEMENTS AS TO WHICH SUCH SELLER OR ANY OF ITS
AFFILIATES IS A PARTY AND PURSUANT TO WHICH ANY PERSON IS AUTHORIZED TO USE SUCH
LEADER INTELLECTUAL PROPERTY RIGHT, INCLUDING THE IDENTITY OF ALL PARTIES
THERETO.


 

(B)                              EXCEPT AS DISCLOSED IN SCHEDULE 5.1.15(B),
(I) THE CONDUCT OF THE BUSINESS BY EACH SELLER AS CURRENTLY CONDUCTED DOES NOT
INFRINGE UPON ANY INTELLECTUAL PROPERTY RIGHT OF ANY THIRD PARTY, AND THERE IS
NO CLAIM, SUIT, ACTION OR PROCEEDING THAT IS EITHER PENDING OR, TO THE KNOWLEDGE
OF SUCH SELLER, THREATENED, THAT, IN EITHER CASE, INVOLVES A CLAIM OF
INFRINGEMENT BY SUCH SELLER OF ANY INTELLECTUAL PROPERTY RIGHT OF ANY THIRD
PARTY, OR CHALLENGING SUCH SELLER’S OWNERSHIP, RIGHT TO USE, OR THE VALIDITY OF
ANY LEADER INTELLECTUAL PROPERTY RIGHT; AND (II) NO LEADER INTELLECTUAL PROPERTY
RIGHT IS SUBJECT TO ANY OUTSTANDING ORDER, JUDGMENT, DECREE, STIPULATION OR
AGREEMENT RESTRICTING THE USE THEREOF BY ANY SELLER OR RESTRICTING THE LICENSING
THEREOF BY SUCH SELLER TO ANY PERSON, OTHER THAN WITH RESPECT TO STANDARD AND
CUSTOMARY RESTRICTIONS ASSOCIATED WITH COMMERCIALLY AVAILABLE THIRD PARTY
SOFTWARE TO WHICH SUCH SELLER HAS A VALID RIGHT TO USE IN CONNECTION WITH THE
BUSINESS.

 


5.1.16.            ENVIRONMENTAL MATTERS.  (A)  EXCEPT AS DISCLOSED IN SCHEDULE
5.1.16(A):


 

(I)                                     NO SELLER HAS, AND TO ANY SELLER’S
KNOWLEDGE NO OTHER PARTY HAS, GENERATED, RECYCLED, USED, TREATED OR STORED ON,
TRANSPORTED TO OR FROM, OR RELEASED OR DISPOSED ON, LEADER PROPERTY ANY
CONSTITUENTS OF CONCERN OR, TO THE KNOWLEDGE OF ANY SELLER, ON ANY PROPERTY
ADJOINING OR ADJACENT TO ANY LEADER PROPERTY, EXCEPT IN COMPLIANCE WITH
ENVIRONMENTAL LAWS;

 

(II)                                  NO SELLER HAS DISPOSED OF CONSTITUENTS OF
CONCERN FROM LEADER PROPERTY AT ANY OFF-SITE FACILITY EXCEPT IN COMPLIANCE WITH
ENVIRONMENTAL LAWS;

 

(III)                               EACH SELLER IS IN COMPLIANCE WITH
(A) ENVIRONMENTAL LAWS, EXCEPT WHERE NON-COMPLIANCE WOULD NOT BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT AND (B) THE REQUIREMENTS OF PERMITS ISSUED UNDER
SUCH ENVIRONMENTAL LAWS WITH RESPECT TO THE LEADER PROPERTY;

 

(IV)                              THERE ARE NO PENDING OR, TO THE KNOWLEDGE OF
ANY SELLER, THREATENED ENVIRONMENTAL CLAIMS AGAINST ANY SELLER OR ANY LEADER
PROPERTY;

 

(V)                                 NO SELLER HAS KNOWLEDGE OF ANY FACTS,
CIRCUMSTANCES, CONDITIONS OR OCCURRENCES REGARDING ANY SELLER’S PAST OR PRESENT
BUSINESS OR OPERATIONS OR WITH

 

23

--------------------------------------------------------------------------------


 

RESPECT TO ANY LEADER PROPERTY OR ANY PROPERTY ADJOINING ANY LEADER PROPERTY
THAT COULD REASONABLY BE EXPECTED TO (I) FORM THE BASIS OF AN ENVIRONMENTAL
CLAIM AGAINST ANY SELLER OR ANY OF THE LEADER PROPERTY OR ASSETS OR (II) CAUSE
ANY LEADER PROPERTY OR ASSETS TO BE SUBJECT TO ANY RESTRICTIONS ON ITS
OWNERSHIP, OCCUPANCY, USE OR TRANSFERABILITY UNDER ANY ENVIRONMENTAL LAW;

 

(VI)                              THERE ARE NO UNDERGROUND STORAGE TANKS OR
SUMPS LOCATED ON ANY LEADER PROPERTY OR ON ANY PROPERTY THAT ADJOINS OR IS
ADJACENT TO ANY LEADER PROPERTY;

 

(VII)                           NO SELLER NOR ANY LEADER PROPERTY IS LISTED OR,
TO THE KNOWLEDGE OF ANY SELLER, PROPOSED FOR LISTING ON THE NATIONAL PRIORITIES
LIST UNDER CERCLA OR ON ANY SIMILAR FEDERAL, STATE OR FOREIGN LIST OF SITES
REQUIRING INVESTIGATION OR CLEAN-UP, AND NO SELLER HAS RECEIVED ANY REQUESTS FOR
INFORMATION PURSUANT TO 104(E) OF CERCLA OR ANY STATE COUNTERPART OR EQUIVALENT;

 

(VIII)                        EACH SELLER HAS OBTAINED ALL REQUIRED
ENVIRONMENTAL PERMITS AND IS IN COMPLIANCE WITH THE TERMS OF EACH ENVIRONMENTAL
PERMIT.  THERE ARE NO ENVIRONMENTAL PERMITS OF ANY SELLER THAT ARE
NONTRANSFERABLE OR REQUIRE CONSENT, NOTIFICATION OR OTHER ACTION TO REMAIN IN
FULL FORCE AND EFFECT FOLLOWING THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY; AND

 

(IX)                                NO SELLER HAS ANY LIABILITY UNDER ANY
ENVIRONMENTAL LAW (INCLUDING AN OBLIGATION TO REMEDIATE ANY ENVIRONMENTAL
CONDITION WHETHER CAUSED BY ANY SELLER OR ANY OTHER PERSON).

 

(B)                                 EACH SELLER HAS DELIVERED OR MADE AVAILABLE
TO PURCHASER TRUE AND COMPLETE COPIES OF ALL ENVIRONMENTAL INVESTIGATIONS,
STUDIES, AUDITS, TESTS, REVIEWS OR OTHER ANALYSES COMMENCED OR CONDUCTED BY OR
ON BEHALF OF SUCH SELLER (OR BY A THIRD PARTY OF WHICH SUCH SELLER HAS
KNOWLEDGE) IN RELATION TO THE CURRENT OR PRIOR BUSINESS OF SUCH SELLER OR ANY
LEADER PROPERTY.

 

(C)                                  FOR PURPOSES OF THIS SECTION 5.1.16, THE
TERM “SELLER” (INCLUDING THE USE OF SUCH TERM IN THE TERM “LEADER PROPERTY”)
WILL INCLUDE ANY ENTITY WHICH IS, IN WHOLE OR IN PART, A PREDECESSOR OF SELLER.

 


5.1.17.               PLANS AND MATERIAL DOCUMENTS.  (A)  SCHEDULE
5.1.17(A) SETS FORTH A LIST OF ALL BENEFIT PLANS WITH RESPECT TO WHICH ANY
SELLER OR ANY ERISA AFFILIATE OF ANY SELLER HAS OR HAS HAD PRIOR TO THE DATE
HEREOF ANY OBLIGATION OR LIABILITY OR WHICH ARE OR WERE PRIOR TO THE DATE HEREOF
MAINTAINED, CONTRIBUTED TO OR SPONSORED BY ANY SELLER OR ANY ERISA AFFILIATE OF
ANY SELLER FOR THE BENEFIT OF ANY CURRENT OR FORMER EMPLOYEE, OFFICER OR
DIRECTOR OF ANY SELLER OR ANY ERISA AFFILIATE OF ANY SELLER (“EMPLOYEE BENEFIT
PLANS”).  NO SELLER HAS AN EXPRESS OR IMPLIED COMMITMENT TO CREATE, INCUR
LIABILITY WITH RESPECT TO OR CAUSE TO EXIST ANY EMPLOYEE BENEFIT PLAN OR TO
MODIFY ANY EMPLOYEE BENEFIT PLAN, OTHER THAN AS REQUIRED BY LAW.


 

(B)                                 NO EMPLOYEE BENEFIT PLAN IS A PLAN THAT IS
OR HAS EVER BEEN SUBJECT TO TITLE IV OF ERISA, SECTION 302 OF ERISA OR
SECTION 412 OF THE CODE.  NO EMPLOYEE

 

24

--------------------------------------------------------------------------------


 

BENEFIT PLAN IS A “MULTIEMPLOYER PLAN” AS DEFINED IN SECTION 3(37) OF ERISA.  NO
SELLER, ERISA AFFILIATE OF ANY SELLER OR PERSON THAT WAS EVER AN ERISA AFFILIATE
OF ANY SELLER OR ANY ERISA AFFILIATE OF SELLER IN THE PRECEDING SEVEN YEARS HAS
EVER, HAS OR COULD HAVE ANY LIABILITY WITH RESPECT TO A MULTIEMPLOYER PLAN OR
ANY PLAN SUBJECT TO TITLE IV OF ERISA.  EXCEPT AS DISCLOSED IN SCHEDULE
5.1.17(B), NONE OF THE EMPLOYEE BENEFIT PLANS PROVIDES FOR THE PAYMENT OF
SEPARATION, SEVERANCE, TERMINATION OR SIMILAR-TYPE BENEFITS TO ANY PERSON OR
PROVIDES FOR OR, EXCEPT TO THE EXTENT REQUIRED BY LAW, PROMISES RETIREE MEDICAL
OR LIFE INSURANCE BENEFITS TO ANY CURRENT OR FORMER EMPLOYEE, OFFICER OR
DIRECTOR OF ANY SELLER OR ANY ERISA AFFILIATE OF SELLER.

 

(C)                                  EXCEPT AS DISCLOSED IN SCHEDULE 5.1.17(C),
EACH EMPLOYEE BENEFIT PLAN IS IN COMPLIANCE WITH, AND HAS BEEN OPERATED IN
ACCORDANCE WITH, ITS TERMS AND THE REQUIREMENTS OF ALL APPLICABLE LAW, AND EACH
SELLER AND THE ERISA AFFILIATES OF SELLER HAVE SATISFIED ALL OF THEIR STATUTORY,
REGULATORY AND CONTRACTUAL OBLIGATIONS WITH RESPECT TO EACH SUCH EMPLOYEE
BENEFIT PLAN, INCLUDING THE CONSOLIDATED OMNIBUS BUDGET RECONCILIATION ACT OF
1985, AS AMENDED (“COBRA”).  NO LEGAL ACTION, SUIT, INVESTIGATION OR AUDIT,
(INCLUDING BY ANY GOVERNMENTAL AUTHORITY) OR CLAIM IS PENDING OR, TO THE
KNOWLEDGE OF ANY SELLER, THREATENED WITH RESPECT TO ANY EMPLOYEE BENEFIT PLAN
(OTHER THAN CLAIMS FOR BENEFITS IN THE ORDINARY COURSE) AND NO FACT OR EVENT
EXISTS THAT COULD, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO
GIVE RISE TO ANY SUCH ACTION, SUIT OR CLAIM.

 

(D)                                 EACH EMPLOYEE BENEFIT PLAN OR TRUST WHICH IS
INTENDED TO BE QUALIFIED OR EXEMPT FROM TAXATION UNDER SECTION 401(A), 401(K) OR
501(A) OF THE CODE HAS RECEIVED A FAVORABLE DETERMINATION LETTER FROM THE IRS
THAT IT IS SO QUALIFIED OR EXEMPT, AND, TO THE KNOWLEDGE OF ANY SELLER, NOTHING
HAS OCCURRED SINCE THE DATE OF SUCH DETERMINATION LETTER THAT WOULD ADVERSELY
AFFECT THE QUALIFIED OR EXEMPT STATUS OF ANY EMPLOYEE BENEFIT PLAN OR RELATED
TRUST.

 

(E)                                  NO SELLER OR ANY ERISA AFFILIATE OF ANY
SELLER HAS ANY CURRENT OR FUTURE OBLIGATION OR LIABILITY WITH RESPECT TO AN
EMPLOYEE BENEFIT PLAN PURSUANT TO THE PROVISIONS OF A COLLECTIVE BARGAINING
AGREEMENT.  NO SELLER EMPLOYEES ARE SUBJECT TO AN EMPLOYEE LEASING AGREEMENT OR
SIMILAR ARRANGEMENT.

 

(F)                                    NO PERSON THAT WAS ENGAGED BY ANY SELLER
OR ANY ERISA AFFILIATE OF ANY SELLER AS AN INDEPENDENT CONTRACTOR OR IN ANY
OTHER NON-EMPLOYEE CAPACITY CAN OR WILL BE CHARACTERIZED OR DEEMED TO BE AN
EMPLOYEE OF ANY SELLER OR ANY ERISA AFFILIATE OF ANY SELLER UNDER ANY APPLICABLE
LAWS FOR ANY PURPOSE WHATSOEVER INCLUDING, WITHOUT LIMITATION, FOR PURPOSES OF
FEDERAL, STATE AND LOCAL INCOME TAXATION, WORKERS’ COMPENSATION AND UNEMPLOYMENT
INSURANCE AND ELIGIBILITY FOR ANY EMPLOYEE BENEFIT PLAN.

 


5.1.18.               AFFILIATE TRANSACTIONS.  EXCEPT AS DISCLOSED IN SCHEDULE
5.1.18(A), THERE ARE NO OUTSTANDING PAYABLES, RECEIVABLES, LOANS, ADVANCES AND
OTHER SIMILAR ACCOUNTS BETWEEN ANY SELLER, ON THE ONE HAND, AND ANY OF ITS
AFFILIATES, ON THE OTHER HAND, RELATING TO THE PURCHASED ASSETS.

 

25

--------------------------------------------------------------------------------


 


5.1.19.               CUSTOMER, SUPPLIER AND EMPLOYEE RELATIONS.  SCHEDULE
5.1.19 INCLUDES A COMPLETE AND CORRECT LIST OF (A) ALL CUSTOMERS OF THE BUSINESS
WHO HAVE MADE AGGREGATE PURCHASES IN EXCESS OF 5% OF THE TOTAL REVENUES OF THE
BUSINESS TO DATE IN CALENDAR YEAR 2008 AND (B) ALL SUPPLIERS FROM WHOM SELLERS
HAVE PURCHASED IN EXCESS OF $25,000 IN EQUIPMENT OR SUPPLIES TO DATE IN CALENDAR
YEAR 2008.  THE RELATIONSHIPS OF SELLERS WITH SUCH CUSTOMERS AND SUPPLIERS AND
THE EMPLOYEES OF SELLERS ARE GOOD COMMERCIAL WORKING RELATIONSHIPS AND, EXCEPT
AS DISCLOSED IN SCHEDULE 5.1.19, NONE OF SUCH CUSTOMERS, SUPPLIERS OR EMPLOYEES
HAS CANCELED, TERMINATED OR OTHERWISE MATERIALLY ALTERED OR NOTIFIED ANY SELLER
OF ANY INTENTION TO CANCEL, TERMINATE OR MATERIALLY ALTER ITS RELATIONSHIP WITH
ANY SELLER SINCE JANUARY 1, 2008 AND, TO THE KNOWLEDGE OF ANY SELLER, THERE WILL
NOT BE ANY SUCH CHANGE AS A RESULT OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.


 


5.1.20.               OTHER EMPLOYMENT MATTERS.  (A)  NO SELLER IS A PARTY TO
ANY LABOR OR COLLECTIVE BARGAINING AGREEMENT; THERE ARE NO LABOR OR COLLECTIVE
BARGAINING AGREEMENTS WHICH PERTAIN TO ANY LEADER DESIGNATED EMPLOYEE (AS
DEFINED BELOW); AND NO LEADER DESIGNATED EMPLOYEE IS REPRESENTED BY ANY LABOR
ORGANIZATION.


 

(B)                                 NO LABOR ORGANIZATION OR GROUP OF LEADER
DESIGNATED EMPLOYEES HAS MADE A PENDING DEMAND FOR RECOGNITION, THERE ARE NO
REPRESENTATION PROCEEDINGS OR PETITIONS SEEKING A REPRESENTATION PROCEEDING
PRESENTLY PENDING OR, TO THE KNOWLEDGE OF ANY SELLER, THREATENED TO BE BROUGHT
OR FILED WITH THE NATIONAL LABOR RELATIONS BOARD OR OTHER LABOR RELATIONS
TRIBUNAL, AND THERE IS NO ORGANIZING ACTIVITY INVOLVING ANY SELLER PENDING OR,
TO THE KNOWLEDGE OF ANY SELLER, THREATENED BY ANY LABOR ORGANIZATION OR GROUP OF
LEADER DESIGNATED EMPLOYEES.

 

(C)                                  THERE ARE NO (I) STRIKES, WORK STOPPAGES,
SLOW-DOWNS, LOCKOUTS OR ARBITRATIONS, (II) EVENTS, INCLUDING THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, THAT ARE SUBJECT TO THE WORKERS’ ADJUSTMENT
RETRAINING AND NOTIFICATION ACT (“WARN”), OR (III) GRIEVANCES OR OTHER LABOR
DISPUTES PENDING OR, TO THE KNOWLEDGE OF ANY SELLER, THREATENED AGAINST ANY
SELLER OR INVOLVING ANY SELLER OR ANY OF ITS EMPLOYEES.

 

(D)                                 THERE ARE NO COMPLAINTS, CHARGES OR CLAIMS
AGAINST ANY SELLER PENDING OR, TO THE KNOWLEDGE OF ANY SELLER, THREATENED TO BE
BROUGHT OR FILED WITH ANY GOVERNMENTAL AUTHORITY BASED ON, ARISING OUT OF, IN
CONNECTION WITH, OR OTHERWISE RELATING TO THE EMPLOYMENT BY ANY SELLER, OF ANY
LEADER DESIGNATED EMPLOYEE, INCLUDING ANY CLAIM FOR WORKERS’ COMPENSATION.

 

(E)                                  EACH SELLER IS IN COMPLIANCE WITH ALL LAWS
AND ORDERS IN RESPECT OF EMPLOYMENT AND EMPLOYMENT PRACTICES AND THE TERMS AND
CONDITIONS OF EMPLOYMENT AND WAGES AND HOURS, AND HAS NOT, AND IS NOT, ENGAGED
IN ANY UNFAIR LABOR PRACTICE.

 

(F)                                    SCHEDULE 5.1.20(F) CONTAINS A COMPLETE
AND ACCURATE LIST OF THE FOLLOWING INFORMATION FOR EACH EMPLOYEE, OFFICER OR
DIRECTOR OF ANY SELLER RELATED TO THE BUSINESS, INCLUDING EACH EMPLOYEE ON LEAVE
OF ABSENCE OR LAYOFF STATUS: EMPLOYER; NAME; JOB TITLE; LOCATION; CURRENT
COMPENSATION PAID OR PAYABLE AND ANY CHANGE IN COMPENSATION SINCE THE BALANCE
SHEET DATE; VACATION ACCRUED AS OF A RECENT DATE; AND SERVICE CREDITED AS OF A
RECENT DATE FOR PURPOSES OF VESTING AND ELIGIBILITY TO PARTICIPATE UNDER ANY
PENSION,

 

26

--------------------------------------------------------------------------------


 

RETIREMENT, PROFIT-SHARING, THRIFT-SAVINGS, DEFERRED COMPENSATION, STOCK BONUS,
STOCK OPTION, CASH BONUS, EMPLOYEE STOCK OWNERSHIP (INCLUDING INVESTMENT CREDIT
OR PAYROLL STOCK OWNERSHIP), SEVERANCE PAY, INSURANCE, MEDICAL, WELFARE, OR
VACATION PLAN OR OTHER EMPLOYEE BENEFIT PLAN OF ANY SELLER; AND ALL BONUSES AND
ANY OTHER AMOUNTS TO BE PAID BY ANY SELLER AT OR IN CONNECTION WITH THE CLOSING.

 

(G)                                 EXCEPT AS SET FORTH IN SCHEDULE 5.1.20(G),
TO THE KNOWLEDGE OF ANY SELLER, NO EMPLOYEE, OFFICER OR DIRECTOR OF ANY SELLER
RELATED TO THE BUSINESS IS A PARTY TO, OR IS OTHERWISE BOUND BY, ANY
CONFIDENTIALITY, NON-COMPETITION, PROPRIETARY RIGHTS AGREEMENT OR SIMILAR
AGREEMENT THAT WOULD AFFECT (I) THE PERFORMANCE OF HIS OR HER DUTIES AS AN
EMPLOYEE, OFFICER OR DIRECTOR OR (II) THE ABILITY OF PURCHASER TO CONDUCT THE
BUSINESS AFTER THE CLOSING DATE.

 


5.1.21.               INVENTORY.  EXCEPT AS SET FORTH IN SCHEDULE 5.1.21, ALL
INVENTORIES REFLECTED ON THE LEADER CANADA REFERENCE BALANCE SHEET (NET OF ANY
APPLICABLE RESERVES SET FORTH ON THE LEADER CANADA REFERENCE BALANCE SHEET) AND
ALL INVENTORIES WHICH HAVE BEEN ACQUIRED OR PRODUCED SINCE THE BALANCE SHEET
DATE (NET OF ANY ADDITIONAL APPLICABLE RESERVES ESTABLISHED SINCE SUCH DATE IN
THE ORDINARY COURSE OF BUSINESS OF SELLERS) ARE IN GOOD CONDITION, CONFORM IN
ALL MATERIAL RESPECTS WITH THE APPLICABLE SPECIFICATIONS AND WARRANTIES OF
SELLERS, ARE NOT OBSOLETE, AND ARE USABLE AND SALABLE IN THE ORDINARY COURSE OF
BUSINESS.  THE VALUES AT WHICH SUCH INVENTORIES ARE CARRIED ARE CONSISTENT WITH
THE PAST BUSINESS PRACTICES OF SELLERS.


 


5.1.22.               SERVICE WARRANTIES; LIABILITY.  SCHEDULE 5.1.22 INCLUDES
COPIES OF THE STANDARD TERMS AND CONDITIONS OF THE SALE FOR THE SERVICES OF
SELLERS (CONTAINING APPLICABLE GUARANTY, WARRANTY, AND INDEMNITY PROVISIONS). 
EXCEPT AS DISCLOSED IN SCHEDULE 5.1.22, NONE OF SUCH SERVICES IS SUBJECT TO ANY
GUARANTY, WARRANTY, OR OTHER INDEMNITY BEYOND THE APPLICABLE STANDARD TERMS AND
CONDITIONS OF SALE OR LEASE.


 


5.1.23.               FINDERS’ FEES.  THERE IS NO INVESTMENT BANKER, BROKER,
FINDER OR OTHER INTERMEDIARY WHICH HAS BEEN RETAINED BY OR IS AUTHORIZED TO ACT
ON BEHALF OF ANY SELLER WHO MIGHT BE ENTITLED TO ANY FEE OR OTHER COMMISSION IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OF THE
ANCILLARY AGREEMENTS, OTHER THAN ANY FINDER’S FEE PAYABLE TO CANACCORD CAPITAL
CORPORATION.


 


5.1.24.               SOLVENCY.  IMMEDIATELY AFTER GIVING EFFECT TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AS OF THE CLOSING DATE, (I) THE
AGGREGATE “FAIR SALEABLE VALUE” OF THE ASSETS OF EACH OF THE SELLERS, TAKEN AS A
WHOLE, AS OF SUCH DATE, EXCEEDS (A) THE VALUE OF ALL “LIABILITIES” OF SUCH
SELLER, TAKEN AS A WHOLE, ON ITS EXISTING DEBTS (INCLUDING CONTINGENT
LIABILITIES) AS SUCH DEBTS BECOME ABSOLUTE AND MATURED, (II) EACH SELLER, TAKEN
AS A WHOLE, DOES NOT HAVE, AS OF SUCH DATE, AN UNREASONABLY SMALL AMOUNT OF
CAPITAL FOR THE OPERATION OF ITS BUSINESSES IN WHICH IT IS ENGAGED OR PROPOSED
TO BE ENGAGED FOLLOWING SUCH DATE, (III) EACH SELLER, TAKEN AS A WHOLE, WILL BE
ABLE TO PAY ITS LIABILITIES, INCLUDING CONTINGENT AND OTHER LIABILITIES, AS THEY
MATURE, (IV) NONE OF THE SELLERS IS INSOLVENT OR UNABLE TO PAY ITS DEBTS WITHIN
THE MEANING OF THE INSOLVENCY LEGISLATION APPLICABLE TO SUCH SELLER AND (V) NO
SELLER HAS STOPPED PAYING ITS DEBTS AS THEY ARE DUE.

 

27

--------------------------------------------------------------------------------


 


5.1.25.               DISCLOSURE.  NONE OF (I) THE INFORMATION CONTAINED IN THE
SCHEDULES, (II) ANY OTHER WRITTEN INFORMATION FURNISHED TO PURCHASER BY ANY
SELLER UNDER THIS AGREEMENT, OR (III) THE REPRESENTATIONS AND WARRANTIES OF EACH
SELLER CONTAINED IN THIS AGREEMENT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL
FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY
IN ORDER TO MAKE THE STATEMENTS CONTAINED THEREIN, IN LIGHT OF THE CIRCUMSTANCES
UNDER WHICH THEY WERE OR ARE MADE, NOT FALSE OR MISLEADING.


 


ARTICLE VI

 


REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser represents and warrants to Sellers as of the Closing Date as follows:

 


6.1                                 CORPORATE EXISTENCE AND POWER.  PURCHASER IS
A LIMITED LIABILITY COMPANY DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE STATE OF TEXAS.  PURCHASER HAS ALL CORPORATE
POWER REQUIRED TO CARRY ON ITS BUSINESS AS NOW CONDUCTED.  PURCHASER IS DULY
QUALIFIED TO CONDUCT BUSINESS AS A FOREIGN CORPORATION AND IS IN GOOD STANDING
IN EACH JURISDICTION WHERE SUCH QUALIFICATION IS NECESSARY, EXCEPT FOR THOSE
JURISDICTIONS WHERE THE FAILURE TO BE SO QUALIFIED OR IN GOOD STANDING COULD
NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT ON THE BUSINESS, ASSETS, LIABILITIES, CONDITION (FINANCIAL OR
OTHERWISE), OR RESULTS OF OPERATIONS OF PURCHASER OR ITS BUSINESS.


 


6.2                                 CORPORATE AUTHORIZATION; ENFORCEABILITY. 
THE EXECUTION, DELIVERY AND PERFORMANCE BY PURCHASER OF THIS AGREEMENT AND EACH
OF THE ANCILLARY AGREEMENTS TO WHICH IT WILL BE A PARTY AT THE CLOSING ARE, AND
WILL BE AT THE CLOSING, WITHIN PURCHASER’S CORPORATE POWER AND HAVE BEEN DULY
AUTHORIZED BY THE MANAGER OF PURCHASER AND NO OTHER CORPORATE ACTION ON THE PART
OF PURCHASER IS NECESSARY TO AUTHORIZE THIS AGREEMENT OR ANY OF THE ANCILLARY
AGREEMENTS TO WHICH PURCHASER WILL BE A PARTY AT THE CLOSING.  THIS AGREEMENT
HAS BEEN, AND EACH OF THE ANCILLARY AGREEMENTS TO WHICH PURCHASER WILL BE A
PARTY AT THE CLOSING WILL HAVE BEEN, DULY EXECUTED AND DELIVERED BY PURCHASER. 
ASSUMING THE DUE EXECUTION AND DELIVERY BY SELLERS OF THIS AGREEMENT AND EACH OF
THE ANCILLARY AGREEMENTS TO WHICH PURCHASER WILL BE A PARTY AT THE CLOSING, THIS
AGREEMENT CONSTITUTES, AND EACH ANCILLARY AGREEMENT TO WHICH PURCHASER WILL BE A
PARTY AT THE CLOSING WILL CONSTITUTE AT THE CLOSING, VALID AND BINDING
AGREEMENTS OF PURCHASER, ENFORCEABLE AGAINST PURCHASER IN ACCORDANCE WITH THEIR
TERMS, EXCEPT AS SUCH ENFORCEMENT MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS AFFECTING ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY AND BY GENERAL PRINCIPLES OF EQUITY (WHETHER APPLIED
IN A PROCEEDING AT LAW OR IN EQUITY).


 


6.3                                 NON-CONTRAVENTION.  THE EXECUTION, DELIVERY
AND PERFORMANCE BY PURCHASER OF THIS AGREEMENT AND EACH ANCILLARY AGREEMENT TO
WHICH PURCHASER WILL BE A PARTY AT THE CLOSING DO NOT AND WILL NOT AT THE
CLOSING (A) VIOLATE THE CERTIFICATE OF INCORPORATION OR BYLAWS OR OTHER SIMILAR
CONSTITUENT DOCUMENTS OF PURCHASER, (B) VIOLATE ANY APPLICABLE LAW OR ORDER,
(C) REQUIRE ANY FILING WITH OR PERMIT, CONSENT OR APPROVAL OF, OR THE GIVING OF
ANY NOTICE TO, ANY PERSON (INCLUDING FILINGS, CONSENTS OR APPROVALS REQUIRED
UNDER ANY PERMITS OF PURCHASER OR ANY LICENSES TO WHICH PURCHASER IS A PARTY),
OR

 

28

--------------------------------------------------------------------------------


 


(D) RESULT IN A VIOLATION OF OR BREACH OF, CONFLICT WITH, CONSTITUTE (WITH OR
WITHOUT DUE NOTICE OR LAPSE OF TIME OR BOTH) A DEFAULT UNDER, OR GIVE RISE TO
ANY RIGHT OF TERMINATION, CANCELLATION OR ACCELERATION OF ANY RIGHT OR
OBLIGATION OF PURCHASER OR TO A LOSS OF ANY BENEFIT TO WHICH PURCHASER IS
ENTITLED UNDER, ANY CONTRACT, AGREEMENT OR OTHER INSTRUMENT BINDING UPON
PURCHASER OR ANY LICENSE, FRANCHISE, PERMIT OR OTHER SIMILAR AUTHORIZATION HELD
BY PURCHASER.


 


6.4                              FINDERS’ FEES.  THERE IS NO INVESTMENT BANKER,
BROKER, FINDER OR OTHER INTERMEDIARY WHICH HAS BEEN RETAINED BY OR IS AUTHORIZED
TO ACT ON BEHALF OF PURCHASER WHO MIGHT BE ENTITLED TO ANY FEE OR OTHER
COMMISSION IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
ANY OF THE ANCILLARY AGREEMENTS.


 


ARTICLE VII

 


ADDITIONAL AGREEMENTS

 


7.1                              EMPLOYEES AND BENEFIT PLANS.  (A)  OFFERS OF
EMPLOYMENT.  SCHEDULE 7.1 LISTS, AS OF THE DATE HEREOF, ALL PERSONS (TOGETHER
WITH THEIR RESPECTIVE TITLES, CURRENT SALARIES AND VACATION ACCRUED THROUGH THE
DATE HEREOF) WHO ARE EMPLOYEES OF SELLERS RELATED TO THE BUSINESS (“LEADER
EMPLOYEES”) (INCLUDING THOSE LEADER EMPLOYEES, IF ANY, ON SICK LEAVE, SHORT-TERM
OR LONG-TERM DISABILITY, WORKERS’ COMPENSATION, VACATION, LEAVE OF ABSENCE OR
MILITARY LEAVE OF ABSENCE).  PURCHASER AGREES TO OFFER ON THE CLOSING DATE
EMPLOYMENT TO ALL LEADER EMPLOYEES LISTED IN SCHEDULE 7.1, SUBJECT TO SUCH
EMPLOYEES MEETING PURCHASER’S STANDARD EMPLOYMENT ELIGIBILITY REQUIREMENTS AND
MUTUAL AGREEMENT BETWEEN SUCH EMPLOYEES AND PURCHASER AS TO THEIR COMPENSATION
LEVELS.  ALL LEADER EMPLOYEES WHO BECOME EMPLOYEES OF PURCHASER PURSUANT TO THIS
SECTION 7.1 ARE REFERRED TO HEREINAFTER AS “LEADER DESIGNATED EMPLOYEES.”  ALL
LEADER EMPLOYEES WHO DECLINE EMPLOYMENT WITH PURCHASER ARE REFERRED TO
HEREINAFTER AS “NON-LEADER DESIGNATED EMPLOYEES.”


 

(B)                              EMPLOYEE BENEFITS.

 

(I)                                     EXCEPT AS EXPRESSLY PROVIDED OTHERWISE
HEREIN, CONTINUED COVERAGE OF ALL LEADER DESIGNATED EMPLOYEES, THEIR DEPENDENTS
AND BENEFICIARIES UNDER ANY BENEFIT PLAN WILL IN ALL RESPECTS TERMINATE
EFFECTIVE AS OF THE CLOSING DATE, AND SELLERS WILL CAUSE THE LEADER DESIGNATED
EMPLOYEES TO CEASE ACTIVELY PARTICIPATING IN THE EMPLOYEE BENEFIT PLANS
EFFECTIVE AS OF THE CLOSING DATE EXCEPT TO THE EXTENT REQUIRED BY COBRA OR OTHER
APPLICABLE LAW.  FROM AND AFTER THE CLOSING DATE, EACH SELLER AND ITS ERISA
AFFILIATES WILL BE AND REMAIN RESPONSIBLE FOR ANY BENEFITS DUE TO THE LEADER
DESIGNATED EMPLOYEES UNDER THE EMPLOYEE BENEFIT PLANS, AND PURCHASER WILL HAVE
NO RESPONSIBILITY WHATSOEVER THEREFOR.  SELLERS WILL HAVE NO LIABILITY OR
RESPONSIBILITY FOR ANY COVERAGE OR NON-COVERAGE OF THE LEADER DESIGNATED
EMPLOYEES UNDER PURCHASER’S BENEFIT PLANS.  PURCHASER WILL HAVE NO LIABILITY
WITH RESPECT TO ANY NON-LEADER DESIGNATED EMPLOYEES.  SELLERS SHALL CALCULATE
AND PAY WITHIN FIVE (5) DAYS OF THE CLOSING DATE ALL ACCRUED AND UNPAID
COMPENSATION, BONUSES AND VACATION PAY FOR ALL LEADER DESIGNATED EMPLOYEES.

 

29

--------------------------------------------------------------------------------


 

(II)                                  SELLERS WILL REMAIN LIABLE FOR AND
CONTINUE TO PAY ALL BENEFITS AND CLAIMS UNDER ANY EMPLOYEE BENEFIT PLAN,
INCLUDING MEDICAL, DENTAL, VISION AND LIFE INSURANCE PLAN EXPENSES AND BENEFITS
FOR EACH LEADER EMPLOYEE (INCLUDING THE LEADER DESIGNATED EMPLOYEES) WITH
RESPECT TO CLAIMS INCURRED OR ATTRIBUTABLE TO ANY PERIOD, PRIOR TO THE CLOSING
DATE IN RESPECT OF SUCH LEADER EMPLOYEES OR THEIR COVERED DEPENDENTS AND ALL
SUCH EXPENSES AND BENEFITS FOR EACH NON-LEADER DESIGNATED EMPLOYEE WITH RESPECT
TO CLAIMS INCURRED ON OR AFTER THE CLOSING DATE IN RESPECT OF SUCH NON-LEADER
DESIGNATED EMPLOYEES OR THEIR COVERED DEPENDENTS.  PURCHASER WILL ASSUME AND
BECOME LIABLE FOR ALL MEDICAL, DENTAL, VISION AND LIFE INSURANCE PLAN EXPENSES
AND BENEFITS IN RESPECT TO ALL LEADER DESIGNATED EMPLOYEES OR THEIR COVERED
DEPENDENTS THEREOF IN ACCORDANCE WITH THE TERMS OF ANY APPLICABLE EMPLOYEE
BENEFIT PLAN OF PURCHASER (OR, AT PURCHASER’S OPTION, ANY OF ITS AFFILIATES)
FROM AND AFTER THEIR RESPECTIVE DATES OF HIRE BY PURCHASER (THE “HIRE DATE”). 
FOR PURPOSES OF THIS SECTION 7.1, A CLAIM IS DEEMED TO BE INCURRED WHEN THE
SERVICE(S) GIVING RISE TO SUCH CLAIM ARE PERFORMED.  EACH SELLER AND ITS ERISA
AFFILIATES SHALL BE AND ARE SOLELY RESPONSIBLE FOR PROVIDING COBRA CONTINUATION
OF HEALTH COVERAGE TO SELLER’S EMPLOYEES, THEIR DEPENDENTS AND ANY OTHER PERSON
COVERED BY THE SELLER’S OR ITS ERISA AFFILIATES’ HEALTH PLAN, INCLUDING COVERAGE
FOR QUALIFIED BENEFICIARIES PRIOR TO CLOSING AND INDIVIDUALS WHO BECOME
QUALIFIED BENEFICIARIES UNDER COBRA AS A RESULT OF THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT.  SELLERS SHALL TAKE ALL NECESSARY ACTIONS TO ARRANGE FOR AND
PROVIDE THE COBRA CONTINUATION COVERAGE REQUIRED IN THE PRECEDING SENTENCE.

 

(III)                               SELLERS WILL REMAIN LIABLE FOR AND WILL PAY
ALL SHORT-TERM DISABILITY BENEFITS PAYABLE TO ALL LEADER DESIGNATED EMPLOYEES
WITH RESPECT TO ANY PERIOD COMMENCING PRIOR TO THE CLOSING DATE IN ACCORDANCE
WITH THE TERMS OF ANY APPLICABLE EMPLOYMENT BENEFIT PLAN OF SELLERS.  PURCHASER
WILL BE LIABLE FOR AND WILL PAY ALL SHORT-TERM DISABILITY BENEFITS PAYABLE TO
ALL LEADER DESIGNATED EMPLOYEES WITH RESPECT TO ANY PERIOD COMMENCING ON OR
AFTER THEIR RESPECTIVE HIRE DATES THEREOF IN ACCORDANCE WITH THE TERMS OF ANY
APPLICABLE EMPLOYEE BENEFIT PLAN OF PURCHASER.

 

(C)                                  OTHER BENEFIT PLANS.  WITH RESPECT TO ANY
OTHER EMPLOYEE BENEFIT PLANS NOT SPECIFICALLY ADDRESSED IN THIS AGREEMENT,
INCLUDING BUT NOT LIMITED TO PENSION PLANS, DEFERRED COMPENSATION PLANS,
POST-RETIREMENT PLANS, INCENTIVE PLANS, BONUS PLANS, EQUITY-BASED COMPENSATION
PLANS, SEVERANCE AND FRINGE BENEFIT PLANS, SELLERS WILL RETAIN ALL LIABILITY
THEREFOR AND PURCHASER WILL HAVE NO LIABILITY THEREFOR.

 

(D)                                 WARN LIABILITIES.  SELLERS SHALL RETAIN ALL
LIABILITIES UNDER WARN THAT EXIST PRIOR TO CLOSING OR THAT ARISE IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

(E)                                  WORKERS’ COMPENSATION.  SELLERS WILL RETAIN
ALL LIABILITY FOR ANY WORKERS’ COMPENSATION CLAIMS OF THE EMPLOYEES OF ANY
SELLER ARISING FROM OR RELATING TO ANY INJURY, ILLNESS OR CONDITION INCURRED OR
EXISTING PRIOR TO THE CLOSING DATE.

 

30

--------------------------------------------------------------------------------


 

(F)            NO THIRD PARTY BENEFICIARIES.  NO THIRD PARTY BENEFITS IN FAVOR
OF ANY PERSON, INCLUDING THE EMPLOYEES OF ANY SELLER, WILL BE CREATED, IMPLIED
OR INFERRED FROM THE PROVISIONS OF THIS SECTION 7.1.

 


7.2           BOOKS AND RECORDS.  (A)  FROM AND AFTER THE CLOSING DATE,
PURCHASER WILL GIVE SELLERS’ REPRESENTATIVES REASONABLE ACCESS TO SUCH
DOCUMENTATION AND INFORMATION AND REASONABLE ACCESS TO, AND CAUSE THE
COOPERATION OF, EMPLOYEES OF PURCHASER WHICH SELLERS MAY REASONABLY REQUIRE
(I) TO PREPARE AND FILE TAX RETURNS AND TO RESPOND TO ANY ISSUES WHICH MAY ARISE
WITH RESPECT TO TAXES FOR WHICH SELLERS ARE RESPONSIBLE TO THE EXTENT RELATING
TO THE PURCHASED ASSETS OR ASSUMED LIABILITIES, (II) WITH RESPECT TO ANY
RETAINED LIABILITIES, AND (III) TO DEFEND ANY CLAIM WHICH SELLERS ARE REQUIRED
TO DEFEND PURSUANT TO THIS AGREEMENT OR IN CONNECTION WITH THE OPERATION OF THE
BUSINESS PRIOR TO THE CLOSING DATE.  PRIOR TO THE THIRD ANNIVERSARY OF THE
CLOSING DATE, PURCHASER WILL GIVE SELLERS AT LEAST TEN DAYS’ PRIOR WRITTEN
NOTICE OF PURCHASER’S INTENTION TO DISPOSE OF ANY BOOKS, RECORDS OR OTHER
DOCUMENTATION WHICH ARE DELIVERED TO PURCHASER UNDER THE TERMS OF THIS
AGREEMENT.  SELLERS WILL HAVE THE OPPORTUNITY TO OBTAIN POSSESSION, AT THEIR OWN
EXPENSE, OF ANY SUCH BOOKS, RECORDS OR DOCUMENTATION AS SELLERS MAY REASONABLY
REQUIRE PRIOR TO PURCHASER’S DISPOSITION THEREOF PRIOR TO THE THIRD ANNIVERSARY
OF THE CLOSING DATE.  IN THE ABSENCE OF BAD FAITH OR WILLFUL MISCONDUCT,
PURCHASER WILL HAVE NO LIABILITY ARISING OUT OF OR IN CONNECTION WITH ITS
RETENTION AND HANDLING OF SUCH RECORDS.


 

(B)           FROM AND AFTER THE CLOSING DATE, SELLERS WILL GIVE PURCHASER’S
REPRESENTATIVES REASONABLE ACCESS TO SUCH DOCUMENTATION AND INFORMATION AND
REASONABLE ACCESS TO, AND CAUSE THE COOPERATION OF, EMPLOYEES OF SELLERS WHICH
PURCHASER MAY REASONABLY REQUIRE TO (I) PREPARE AND FILE TAX RETURNS AND RESPOND
TO ANY ISSUES WHICH MAY ARISE WITH RESPECT TO TAXES FOR WHICH PURCHASER IS
RESPONSIBLE TO THE EXTENT RELATING TO THE PURCHASED ASSETS OR ASSUMED
LIABILITIES OR (II) DEFEND ANY CLAIM WHICH PURCHASER IS REQUIRED TO DEFEND
PURSUANT TO THIS AGREEMENT OR IN CONNECTION WITH THE OPERATION OF THE BUSINESS
AFTER THE CLOSING DATE.  PRIOR TO THE THIRD ANNIVERSARY OF THE CLOSING DATE,
SELLERS WILL GIVE PURCHASER AT LEAST TEN DAYS’ PRIOR WRITTEN NOTICE OF SELLERS’
INTENTION TO DISPOSE OF ANY BOOKS, RECORDS OR OTHER DOCUMENTATION WHICH SELLERS
ARE ENTITLED TO RETAIN PURSUANT TO THIS AGREEMENT, AND PURCHASER WILL HAVE THE
OPPORTUNITY TO OBTAIN POSSESSION, AT ITS OWN EXPENSE, OF ANY SUCH BOOKS, RECORDS
OR DOCUMENTATION AS PURCHASER MAY REASONABLY REQUEST PRIOR TO SELLERS’
DISPOSITION THEREOF PRIOR TO THE THIRD ANNIVERSARY OF THE CLOSING DATE.  IN THE
ABSENCE OF BAD FAITH OR WILLFUL MISCONDUCT, SELLERS WILL NOT HAVE ANY LIABILITY
ARISING OUT OF OR IN CONNECTION WITH ITS RETENTION AND HANDLING OF SUCH RECORDS.

 

(C)           INFORMATION WHICH IS OBTAINED BY EITHER PARTY PURSUANT TO THIS
SECTION 7.2 WILL BE KEPT CONFIDENTIAL BY SUCH PARTY; PROVIDED, HOWEVER, THAT IN
THE EVENT THE PARTY OR ANY OF ITS REPRESENTATIVES IS REQUESTED OR REQUIRED
PURSUANT TO APPLICABLE LAW BY ANY GOVERNMENTAL AUTHORITY TO DISCLOSE ANY SUCH
INFORMATION, THE PARTY MAY DO SO AFTER PROVIDING THE OTHER PARTY WITH NOTICE OF
THE REQUEST OR REQUIREMENT SO THAT THE OTHER PARTY MAY ATTEMPT, AT ITS OWN
EXPENSE, TO OBTAIN A PROTECTIVE ORDER.  EACH PARTY WILL USE REASONABLE EFFORTS
TO LIMIT ACCESS TO SUCH INFORMATION ON A “NEED TO KNOW” BASIS.  NEITHER PARTY
MAY USE INFORMATION OBTAINED FROM THE OTHER PARTY PURSUANT TO THIS SUBSECTION TO
COMPETE WITH THE OTHER PARTY.

 

31

--------------------------------------------------------------------------------


 


7.3           TRANSFER OF CERTAIN PURCHASED ASSETS AND EXCLUDED ASSETS. WITHIN
30 DAYS OF THE CLOSING DATE, SELLERS SHALL, AT THEIR SOLE COST, EXPENSE AND
RISK, CAUSE THE COILED TUBING STRINGS INDENTIFIED BY PURCHASER, WHICH COILED
TUBING STRINGS CONSTITUTE A PORTION OF THE EXCLUDED ASSETS, TO BE REMOVED FROM
THE FACILITIES OF PURCHASER AND ANY OF ITS AFFILIATES IN WHOLE, AND NOT IN PART,
AND NOT DISASSEMBLED, DISMANTLED OR OTHERWISE TAKEN APART PRIOR TO THEIR REMOVAL
FROM SUCH FACILITIES.


 

(B)           SELLERS SHALL, AT THEIR SOLE COST, EXPENSE AND RISK, CAUSE THE
PREVIOUSLY SCHEDULED REPAIRS TO BE COMPLETED ON THE COILED TUBING UNIT
INDENTIFIED ON SCHEDULE 7.3(B), WHICH COILED TUBING UNIT CONSTITUTES A PORTION
OF THE PURCHASED ASSETS, AND SHALL DELIVER, AT THEIR SOLE COST, EXPENSE AND
RISK, SUCH COILED TUBING UNIT TO PURCHASER’S FACILITY LOCATED IN MINOT, NORTH
DAKOTA BY AUGUST 15, 2008.

 

(C)           SELLERS SHALL, AT THEIR SOLE COST, EXPENSE AND RISK, CAUSE THE
STORAGE TRAILERS INDENTIFIED ON SCHEDULE 7.3(C), WHICH STORAGE TRAILERS
CONSTITUTE A PORTION OF THE PURCHASED ASSETS, TO BE DELIVERED TO PURCHASER’S
FACILITY LOCATED IN MINOT, NORTH DAKOTA WITHIN SEVEN (7) DAYS OF THE CLOSING
DATE.

 

(D)           PURCHASER SHALL USE REASONABLE COMMERCIAL EFFORTS TO ARRANGE FOR
THE RETURN OF DEPOSITS HELD BY LESSORS FOR PROPERTY USED IN SELLERS’ JANE LEW,
WEST VIRGINIA OPERATIONS UP TO A MAXIMUM AMOUNT OF $155,000.00, WHICH DEPOSITS
CONSTITUTE A PORTION OF THE EXCLUDED ASSETS.

 


7.4           MICHIGAN PROPERTY.  FOLLOWING THE CLOSING, PURCHASER SHALL CONDUCT
OR HAVE CONDUCTED AN ENVIRONMENTAL ASSESSMENT OF THE MICHIGAN PROPERTY.
PURCHASER SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO COMPLETE SUCH
ENVIRONMENTAL ASSESSMENT AS SOON AS PRACTICABLE AFTER THE CLOSING DATE.
FOLLOWING PURCHASER’S COMPLETION OF SUCH ENVIRONMENTAL ASSESSMENT, PURCHASER
SHALL DELIVER TO SELLERS A WRITTEN NOTICE SETTING FORTH PURCHASER’S PLAN AND
COST ESTIMATE TO REMEDY THE POTENTIAL LIABILITY (THE “REMEDIATION PLAN”). THE
COST ESTIMATE SHALL INCLUDE INVESTIGATION, REMOVAL, MONITORING, REMEDIAL OR
OTHER COSTS TYPICALLY ASSOCIATED WITH THE PROPOSED REMEDY SET FORTH IN THE
REMEDIATION PLAN AND THE INVESTIGATION COSTS INCURRED BY PURCHASER PURSUANT TO
THE ENVIRONMENTAL ASSESSMENT OF THE MICHIGAN PROPERTY. SELLERS SHALL BE
PERMITTED TO REVIEW AND DISCUS THE REMEDIATION PLAN WITH THE PURCHASER PRIOR TO
ITS FINALIZATION BY PURCHASER. THEREAFTER, PURCHASER SHALL CONDUCT OR HAVE
CONDUCTED THE FINALIZED REMEDIATION PLAN AND SHALL BE ENTITLED TO PAY FOR THE
COST THEREOF BY RETENTION OF THE GENERAL HOLDBACK AMOUNT.  NOTHING HEREIN SHALL
LIMIT OR PROHIBIT PURCHASER, IN PURCHASER’S SOLE DISCRETION, FROM SUBMITTING A
BASELINE ENVIRONMENTAL ASSESSMENT TO THE MDEQ FOR THE MICHIGAN PROPERTY.


 


7.5           COLLECTION OF PAYMENTS.  FOLLOWING THE CLOSING, (A) SELLERS WILL
PROMPTLY, AND IN ANY EVENT, NOT LATER THAN SEVEN DAYS FOLLOWING RECEIPT, FORWARD
TO PURCHASER ANY PAYMENTS RECEIVED BY SELLERS WITH RESPECT TO ANY OF THE
PURCHASED ASSETS, AND ANY CHECKS, DRAFTS OR OTHER INSTRUMENTS PAYABLE TO SELLERS
WILL, WHEN SO DELIVERED, BEAR ALL ENDORSEMENTS REQUIRED TO EFFECTUATE THE
TRANSFER OF THE SAME TO PURCHASER, (B) SELLERS WILL PROMPTLY FORWARD TO
PURCHASER ANY MAIL OR OTHER COMMUNICATIONS RECEIVED BY SELLERS RELATING TO THE
PURCHASED ASSETS OR THE ASSUMED LIABILITIES, (C) PURCHASER WILL PROMPTLY,

 

32

--------------------------------------------------------------------------------


 


AND IN ANY EVENT, NOT LATER THAN SEVEN DAYS FOLLOWING RECEIPT, FORWARD TO
SELLERS ANY PAYMENTS RECEIVED BY PURCHASER WITH RESPECT TO ANY OF THE EXCLUDED
ASSETS, AND ANY CHECKS, DRAFTS OR OTHER INSTRUMENTS PAYABLE TO PURCHASER SHALL,
WHEN SO DELIVERED, BEAR ALL ENDORSEMENTS REQUIRED TO EFFECT THE TRANSFER OF THE
SAME TO SELLERS, AND (D) PURCHASER WILL PROMPTLY FORWARD TO SELLERS ANY MAIL OR
OTHER COMMUNICATIONS RECEIVED BY PURCHASER RELATING TO THE EXCLUDED ASSETS OR
THE RETAINED LIABILITIES.


 


7.6           FURTHER ASSURANCES.  FROM TIME TO TIME, AS AND WHEN REQUESTED BY
EITHER PARTY HERETO, THE OTHER PARTY WILL EXECUTE AND DELIVER, OR CAUSE TO BE
EXECUTED AND DELIVERED, ALL SUCH DOCUMENTS AND INSTRUMENTS AND WILL TAKE, OR
CAUSE TO BE TAKEN, ALL SUCH FURTHER ACTIONS, AS THE REQUESTING PARTY MAY
REASONABLY DEEM NECESSARY OR DESIRABLE TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.


 


7.7           CERTAIN TAX MATTERS.  (A)  ANY SALES (INCLUDING GOODS AND SERVICES
TAX), USE, TRANSFER, VEHICLE TRANSFER, STAMP, CONVEYANCE, VALUE ADDED OR OTHER
SIMILAR TAXES THAT MAY BE IMPOSED BY ANY GOVERNMENTAL AUTHORITY, AND ALL
RECORDING OR FILING FEES, NOTARIAL FEES AND OTHER SIMILAR COSTS OF CLOSING WITH
RESPECT TO THE PURCHASE AND SALE OF THE PURCHASED ASSETS OR ON ACCOUNT OF THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, WILL BE BORNE BY SELLERS.


 

(B)           SELLERS WILL CAUSE TO BE INCLUDED IN THEIR INCOME TAX RETURNS FOR
ALL PERIODS OR PORTIONS THEREOF ENDING ON OR BEFORE THE CLOSING DATE, ALL
REVENUE AND EXPENSE RELATING TO THE OPERATIONS OF THE BUSINESS DURING SUCH
PERIODS OR PORTIONS THEREOF (INCLUDING REVENUE ATTRIBUTABLE TO THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED HEREBY).  SELLERS WILL PREPARE AND TIMELY FILE
OR CAUSE TO BE PREPARED AND TIMELY FILED ALL SUCH TAX RETURNS WITH THE
APPROPRIATE GOVERNMENTAL ENTITIES.  SELLER WILL MAKE ALL PAYMENTS OF TAX SHOWN
TO BE DUE AND OWING IN SUCH TAX RETURNS.

 

(C)           SELLERS AND PURCHASER WILL (I) EACH PROVIDE THE OTHER WITH SUCH
ASSISTANCE AS MAY REASONABLY BE REQUESTED BY ANY OF THEM IN CONNECTION WITH THE
PREPARATION OF ANY RETURN, AUDIT OR OTHER EXAMINATION BY ANY TAXING AUTHORITY OR
JUDICIAL OR ADMINISTRATIVE PROCEEDINGS RELATING TO LIABILITY FOR TAXES,
(II) EACH RETAIN AND PROVIDE THE OTHER WITH ANY RECORDS OR OTHER INFORMATION
THAT MAY BE RELEVANT TO SUCH RETURN, AUDIT OR EXAMINATION, PROCEEDING OR
DETERMINATION, AND (III) EACH PROVIDE THE OTHER WITH ANY FINAL DETERMINATION OF
ANY SUCH AUDIT OR EXAMINATION, PROCEEDING OR DETERMINATION THAT AFFECTS ANY
AMOUNT REQUIRED TO BE SHOWN ON ANY RETURN OF THE OTHER FOR ANY PERIOD.  IN
ADDITION, SELLERS WILL RETAIN UNTIL THE APPLICABLE STATUTES OF LIMITATIONS
(INCLUDING ANY EXTENSIONS) HAVE EXPIRED COPIES OF ALL TAX RETURNS, SUPPORTING
WORK SCHEDULES, AND OTHER RECORDS OR INFORMATION THAT MAY BE RELEVANT TO SUCH
TAX RETURNS FOR ALL TAX PERIODS OR PORTIONS THEREOF ENDING ON OR BEFORE OR WHICH
INCLUDE THE CLOSING DATE AND WILL NOT DESTROY OR OTHERWISE DISPOSE OF ANY SUCH
RECORDS WITHOUT FIRST PROVIDING PURCHASER WITH A REASONABLE OPPORTUNITY TO
REVIEW AND COPY THE SAME.

 

33

--------------------------------------------------------------------------------


 


ARTICLE VIII

 


SURVIVAL; INDEMNIFICATION

 


8.1           SURVIVAL.  THE REPRESENTATIONS AND WARRANTIES OF THE PARTIES
CONTAINED IN THIS AGREEMENT OR IN ANY CERTIFICATE OR OTHER WRITING DELIVERED
PURSUANT HERETO OR IN CONNECTION HEREWITH WILL SURVIVE THE CLOSING FOR
TWENTY-FOUR MONTHS; PROVIDED, HOWEVER, THAT (I) THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN SECTION 5.1.9 (TAX MATTERS) SHALL SURVIVE UNTIL 180 DAYS
AFTER THE EXPIRATION OF THE APPLICABLE STATUTE OF LIMITATIONS COVERED THEREBY
(AFTER GIVING EFFECT TO ANY WAIVER, MITIGATION OR EXTENSION THEREOF GRANTED BY
SELLERS) AND (II) THE SELECTED SELLER REPRESENTATIONS AND WARRANTIES WILL
SURVIVE THE CLOSING INDEFINITELY.  NOTWITHSTANDING THE IMMEDIATELY PRECEDING
SENTENCE, ANY REPRESENTATION OR WARRANTY IN RESPECT OF WHICH INDEMNITY MAY BE
SOUGHT UNDER THIS AGREEMENT WILL SURVIVE THE TIME AT WHICH IT WOULD OTHERWISE
TERMINATE PURSUANT TO THE IMMEDIATELY PRECEDING SENTENCE IF WRITTEN NOTICE OF
THE INACCURACY OR BREACH THEREOF GIVING RISE TO SUCH RIGHT OF INDEMNITY SHALL
HAVE BEEN GIVEN TO THE PARTY AGAINST WHOM SUCH INDEMNITY MAY BE SOUGHT PRIOR TO
SUCH TIME; PROVIDED, HOWEVER, THAT THE APPLICABLE REPRESENTATION OR WARRANTY
WILL SURVIVE ONLY WITH RESPECT TO THE PARTICULAR INACCURACY OR BREACH SPECIFIED
IN SUCH WRITTEN NOTICE.  ALL COVENANTS AND AGREEMENTS OF THE PARTIES CONTAINED
IN THIS AGREEMENT WILL SURVIVE THE CLOSING INDEFINITELY.  THE REPRESENTATIONS
AND WARRANTIES WILL NOT BE AFFECTED OR REDUCED AS A RESULT OF ANY INVESTIGATION
OR KNOWLEDGE OF PURCHASER.


 


8.2           INDEMNIFICATION.  (A)  SELLERS WILL JOINTLY AND SEVERALLY
INDEMNIFY, DEFEND AND HOLD HARMLESS PURCHASER AND ITS OFFICERS, DIRECTORS,
EMPLOYEES, AFFILIATES, STOCKHOLDERS AND AGENTS, AND THE SUCCESSORS TO THE
FOREGOING (AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AFFILIATES,
STOCKHOLDERS AND AGENTS) AGAINST ANY AND ALL LIABILITIES, DAMAGES AND LOSSES,
INCLUDING DIMINUTION IN VALUE OF THE BUSINESS TO PURCHASER, AND, BUT ONLY TO THE
EXTENT ASSERTED IN A THIRD-PARTY CLAIM, PUNITIVE DAMAGES, AND ALL COSTS OR
EXPENSES, INCLUDING REASONABLE ATTORNEYS’ AND CONSULTANTS’ FEES AND EXPENSES
INCURRED IN RESPECT OF THIRD-PARTY CLAIMS OR CLAIMS BETWEEN THE PARTIES HERETO
(“DAMAGES”), INCURRED OR SUFFERED AS A RESULT OF OR ARISING OUT OF (I) THE
FAILURE OF ANY REPRESENTATION OR WARRANTY MADE BY SELLERS IN ARTICLE V TO BE
TRUE AND CORRECT AS OF THE DATE OF THIS AGREEMENT AND AS OF THE CLOSING DATE AS
IF MADE ANEW AT AND AS OF THE CLOSING DATE, (II) THE BREACH OF ANY COVENANT OR
AGREEMENT MADE OR TO BE PERFORMED BY SELLERS PURSUANT TO THIS AGREEMENT OR THE
LEASE AGREEMENT, (III) ANY RETAINED LIABILITIES, AND (IV) ANY CLAIMS UNDER ANY
BULK TRANSFER LAWS, (V) ANY ENVIRONMENTAL CLAIMS OR ENVIRONMENTAL CONDITIONS
WHICH RELATE TO THE BUSINESS OF SELLERS PRIOR TO THE CLOSING DATE OR THE USE OR
OPERATION OF THE PURCHASED ASSETS PRIOR TO THE CLOSING DATE, AND (VI) PERSONAL
INJURY, DEATH OR PROPERTY DAMAGE ARISING OUT OF ANY PRODUCT MANUFACTURED OR SOLD
BY SELLERS PRIOR TO THE CLOSING DATE.


 

(B)           PURCHASER WILL INDEMNIFY, DEFEND AND HOLD HARMLESS EACH SELLER AND
ITS RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AFFILIATES, STOCKHOLDERS AND
AGENTS AND THE SUCCESSORS TO THE FOREGOING (AND THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AFFILIATES, STOCKHOLDERS AND AGENTS) AGAINST DAMAGES
INCURRED OR SUFFERED AS A RESULT OF OR ARISING OUT OF (I) THE FAILURE OF ANY
REPRESENTATION OR WARRANTY MADE BY PURCHASER IN ARTICLE VI TO BE TRUE AND
CORRECT AS OF THE CLOSING DATE, (II) THE BREACH OF ANY COVENANT OR AGREEMENT
MADE OR TO BE PERFORMED BY PURCHASER PURSUANT TO THIS AGREEMENT, OR (III) ANY
ASSUMED LIABILITIES.

 

34

--------------------------------------------------------------------------------


 


8.3           PROCEDURES.  (A)  IF ANY PERSON WHO OR WHICH IS ENTITLED TO SEEK
INDEMNIFICATION UNDER SECTION 8.2 (AN “INDEMNIFIED PARTY”) RECEIVES NOTICE OF
THE ASSERTION OR COMMENCEMENT OF ANY THIRD-PARTY CLAIM AGAINST SUCH INDEMNIFIED
PARTY WITH RESPECT TO WHICH THE PERSON AGAINST WHOM OR WHICH SUCH
INDEMNIFICATION IS BEING SOUGHT (AN “INDEMNIFYING PARTY”) IS OBLIGATED TO
PROVIDE INDEMNIFICATION UNDER THIS AGREEMENT, THE INDEMNIFIED PARTY WILL GIVE
SUCH INDEMNIFYING PARTY REASONABLY PROMPT WRITTEN NOTICE THEREOF, BUT IN ANY
EVENT NOT LATER THAN 20 DAYS AFTER RECEIPT OF SUCH WRITTEN NOTICE OF SUCH
THIRD-PARTY CLAIM.  SUCH NOTICE BY THE INDEMNIFIED PARTY WILL DESCRIBE THE
THIRD-PARTY CLAIM IN REASONABLE DETAIL, WILL INCLUDE COPIES OF ALL AVAILABLE
MATERIAL WRITTEN EVIDENCE THEREOF AND WILL INDICATE THE ESTIMATED AMOUNT, IF
REASONABLY ESTIMABLE, OF THE DAMAGES THAT HAVE BEEN OR MAY BE SUSTAINED BY THE
INDEMNIFIED PARTY.  THE INDEMNIFYING PARTY WILL HAVE THE RIGHT TO PARTICIPATE
IN, OR, BY GIVING WRITTEN NOTICE TO THE INDEMNIFIED PARTY, TO ASSUME, THE
DEFENSE OF ANY THIRD-PARTY CLAIM AT SUCH INDEMNIFYING PARTY’S OWN EXPENSE AND BY
SUCH INDEMNIFYING PARTY’S OWN COUNSEL (WHICH WILL BE REASONABLY SATISFACTORY TO
THE INDEMNIFIED PARTY), AND THE INDEMNIFIED PARTY WILL COOPERATE IN GOOD FAITH
IN SUCH DEFENSE.


 

(B)           IF, WITHIN 20 DAYS AFTER GIVING NOTICE OF A THIRD-PARTY CLAIM TO
AN INDEMNIFYING PARTY PURSUANT TO SECTION 8.3(A), AN INDEMNIFIED PARTY RECEIVES
WRITTEN NOTICE FROM THE INDEMNIFYING PARTY THAT THE INDEMNIFYING PARTY HAS
ELECTED TO ASSUME THE DEFENSE OF SUCH THIRD-PARTY CLAIM AS PROVIDED IN THE LAST
SENTENCE OF SECTION 8.3(A), THE INDEMNIFYING PARTY WILL NOT BE LIABLE FOR ANY
LEGAL EXPENSES SUBSEQUENTLY INCURRED BY THE INDEMNIFIED PARTY IN CONNECTION WITH
THE DEFENSE THEREOF; PROVIDED, HOWEVER, THAT IF THE INDEMNIFYING PARTY FAILS TO
TAKE REASONABLE STEPS NECESSARY TO DEFEND DILIGENTLY SUCH THIRD-PARTY CLAIM
WITHIN TEN DAYS AFTER RECEIVING WRITTEN NOTICE FROM THE INDEMNIFIED PARTY OR IF
THE INDEMNIFIED PARTY REASONABLY BELIEVES THE INDEMNIFYING PARTY HAS FAILED TO
TAKE SUCH STEPS OR IF THE INDEMNIFYING PARTY HAS NOT UNDERTAKEN FULLY TO
INDEMNIFY THE INDEMNIFIED PARTY IN RESPECT OF ALL DAMAGES RELATING TO THE
MATTER, THE INDEMNIFIED PARTY MAY ASSUME ITS OWN DEFENSE, AND THE INDEMNIFYING
PARTY WILL BE LIABLE FOR ALL REASONABLE COSTS AND EXPENSES PAID OR INCURRED IN
CONNECTION THEREWITH; PROVIDED, HOWEVER, THAT THE INDEMNIFYING PARTY SHALL NOT
BE LIABLE FOR THE COSTS AND EXPENSES OF MORE THAN ONE COUNSEL FOR ALL
INDEMNIFIED PARTIES IN ANY ONE JURISDICTION.  WITHOUT THE PRIOR WRITTEN CONSENT
OF THE INDEMNIFIED PARTY, THE INDEMNIFYING PARTY WILL NOT ENTER INTO ANY
SETTLEMENT OF ANY THIRD-PARTY CLAIM WHICH WOULD LEAD TO LIABILITY OR CREATE ANY
FINANCIAL OR OTHER OBLIGATION ON THE PART OF THE INDEMNIFIED PARTY FOR WHICH THE
INDEMNIFIED PARTY IS NOT ENTITLED TO INDEMNIFICATION HEREUNDER, OR WHICH
PROVIDES FOR INJUNCTIVE OR OTHER NON-MONETARY RELIEF APPLICABLE TO THE
INDEMNIFIED PARTY, OR DOES NOT INCLUDE AN UNCONDITIONAL RELEASE OF ALL
INDEMNIFIED PARTIES.  IF A FIRM OFFER IS MADE TO SETTLE A THIRD-PARTY CLAIM
WITHOUT LEADING TO LIABILITY OR THE CREATION OF A FINANCIAL OR OTHER OBLIGATION
ON THE PART OF THE INDEMNIFIED PARTY FOR WHICH THE INDEMNIFIED PARTY IS NOT
ENTITLED TO INDEMNIFICATION HEREUNDER AND THE INDEMNIFYING PARTY DESIRES TO
ACCEPT AND AGREE TO SUCH OFFER, THE INDEMNIFYING PARTY WILL GIVE WRITTEN NOTICE
TO THE INDEMNIFIED PARTY TO THAT EFFECT.  IF THE INDEMNIFIED PARTY FAILS TO
CONSENT TO SUCH FIRM OFFER WITHIN TEN DAYS AFTER ITS RECEIPT OF SUCH NOTICE, THE
INDEMNIFIED PARTY MAY CONTINUE TO CONTEST OR DEFEND SUCH THIRD-PARTY CLAIM AND,
IN SUCH EVENT, THE MAXIMUM LIABILITY OF THE INDEMNIFYING PARTY AS TO SUCH
THIRD-PARTY CLAIM WILL NOT EXCEED THE AMOUNT OF SUCH SETTLEMENT OFFER.  THE
INDEMNIFIED PARTY WILL PROVIDE THE INDEMNIFYING PARTY WITH REASONABLE ACCESS
DURING

 

35

--------------------------------------------------------------------------------


 

NORMAL BUSINESS HOURS TO BOOKS, RECORDS AND EMPLOYEES OF THE INDEMNIFIED PARTY
NECESSARY IN CONNECTION WITH THE INDEMNIFYING PARTY’S DEFENSE OF ANY THIRD-PARTY
CLAIM WHICH IS THE SUBJECT OF A CLAIM FOR INDEMNIFICATION BY AN INDEMNIFIED
PARTY HEREUNDER.

 

(C)           ANY CLAIM BY AN INDEMNIFIED PARTY ON ACCOUNT OF DAMAGES WHICH DOES
NOT RESULT FROM A THIRD-PARTY CLAIM (A “DIRECT CLAIM”) WILL BE ASSERTED BY
GIVING THE INDEMNIFYING PARTY REASONABLY PROMPT WRITTEN NOTICE THEREOF, BUT IN
ANY EVENT NOT LATER THAN 20 DAYS AFTER THE INDEMNIFIED PARTY BECOMES AWARE OF
SUCH DIRECT CLAIM.  SUCH NOTICE BY THE INDEMNIFIED PARTY WILL DESCRIBE THE
DIRECT CLAIM IN REASONABLE DETAIL, WILL INCLUDE COPIES OF ALL AVAILABLE MATERIAL
WRITTEN EVIDENCE THEREOF AND WILL INDICATE THE ESTIMATED AMOUNT, IF REASONABLY
PRACTICABLE, OF DAMAGES THAT HAS BEEN OR MAY BE SUSTAINED BY THE INDEMNIFIED
PARTY.  THE INDEMNIFYING PARTY WILL HAVE A PERIOD OF 20 DAYS WITHIN WHICH TO
RESPOND IN WRITING TO SUCH DIRECT CLAIM.  IF THE INDEMNIFYING PARTY DOES NOT SO
RESPOND WITHIN SUCH 20 DAY PERIOD, THE INDEMNIFYING PARTY WILL BE DEEMED TO HAVE
REJECTED SUCH CLAIM, IN WHICH EVENT THE INDEMNIFIED PARTY WILL BE FREE TO PURSUE
SUCH REMEDIES AS MAY BE AVAILABLE TO THE INDEMNIFIED PARTY ON THE TERMS AND
SUBJECT TO THE PROVISIONS OF THIS AGREEMENT.

 

(D)           A FAILURE TO GIVE TIMELY NOTICE OR TO INCLUDE ANY SPECIFIED
INFORMATION IN ANY NOTICE AS PROVIDED IN SECTION 8.3(A), 8.3(B) OR 8.3(C) WILL
NOT AFFECT THE RIGHTS OR OBLIGATIONS OF ANY PARTY HEREUNDER, EXCEPT AND ONLY TO
THE EXTENT THAT, AS A RESULT OF SUCH FAILURE, ANY PARTY WHICH WAS ENTITLED TO
RECEIVE SUCH NOTICE WAS DEPRIVED OF ITS RIGHT TO RECOVER ANY PAYMENT UNDER ITS
APPLICABLE INSURANCE COVERAGE OR WAS OTHERWISE MATERIALLY PREJUDICED AS A RESULT
OF SUCH FAILURE.

 


8.4           PAYMENT OF INDEMNIFICATION PAYMENTS.  ALL INDEMNIFIABLE DAMAGES
UNDER THIS AGREEMENT WILL BE PAID IN CASH IN IMMEDIATELY AVAILABLE FUNDS UNLESS
OTHERWISE SATISFIED BY A RETENTION OF ALL OR PART OF THE GENERAL HOLDBACK AMOUNT
BY PURCHASER.  ALL INDEMNIFIABLE DAMAGES PAYABLE BY SELLERS UNDER THIS
ARTICLE VIII SHALL BE NET OF AMOUNTS ACTUALLY RECOVERED BY PURCHASER OR ITS
AFFILIATES UNDER ANY INSURANCE POLICY.


 


ARTICLE IX

 


MISCELLANEOUS

 


9.1           NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS REQUIRED OR
PERMITTED HEREUNDER WILL BE IN WRITING AND, UNLESS OTHERWISE PROVIDED IN THIS
AGREEMENT, WILL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN DELIVERED IN PERSON OR
WHEN DISPATCHED BY ELECTRONIC FACSIMILE TRANSFER (RECEIPT CONFIRMED) OR ONE
BUSINESS DAY AFTER HAVING BEEN DISPATCHED BY A NATIONALLY RECOGNIZED OVERNIGHT
COURIER SERVICE TO THE APPROPRIATE PARTY AT THE ADDRESS SPECIFIED BELOW:


 

(A)           IF TO PURCHASER TO:

 

Key Energy Pressure Pumping Services, LLC
1301 McKinney Street, Suite 1800
Houston, Texas 77010
Facsimile:  (713) 651-4559
Attention:  General Counsel

 

36

--------------------------------------------------------------------------------


 

with a copy to:

 

Porter & Hedges, L.L.P.
1000 Main Street, 36th Floor
Houston, Texas 77002
Facsimile:  (713) 228-1331
Attention:  William W. Wiggins, Jr. and E. James Cowen

 

(B)           IF TO SELLERS, TO:

 

Leader Energy Services Ltd.
210, 703 - 6 Avenue S.W.
Calgary, AB T2P 0T9
Facsimile:  (403) 263-6789
Attention:  Don Baird

 

with a copy to:

 

Macleod Dixon LLP
3700 Canterra Tower
400 Third Avenue SW
Calgary, AB T2P 4H2
Facsimile:  (403) 264-5973
Attention:  D. Richard Skeith

 

or to such other address or addresses as any such party may from time to time
designate as to itself by like notice.

 


9.2           AMENDMENTS AND WAIVERS.  (A)  ANY PROVISION OF THIS AGREEMENT MAY
BE AMENDED OR WAIVED IF, BUT ONLY IF, SUCH AMENDMENT OR WAIVER IS IN WRITING AND
IS SIGNED, IN THE CASE OF AN AMENDMENT, BY EACH PARTY TO THIS AGREEMENT, OR IN
THE CASE OF A WAIVER, BY THE PARTY AGAINST WHOM THE WAIVER IS TO BE EFFECTIVE.


 

(B)           NO FAILURE OR DELAY BY ANY PARTY IN EXERCISING ANY RIGHT, POWER OR
PRIVILEGE HEREUNDER WILL OPERATE AS A WAIVER THEREOF NOR WILL ANY SINGLE OR
PARTIAL EXERCISE THEREOF PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE
EXERCISE OF ANY OTHER RIGHT, POWER OR PRIVILEGE.  THE RIGHTS AND REMEDIES HEREIN
PROVIDED WILL BE CUMULATIVE AND NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES PROVIDED
BY LAW.

 


9.3           EXPENSES.  WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT ARE CONSUMMATED, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED FOR HEREIN,
THE PARTIES WILL PAY OR CAUSE TO BE PAID ALL OF THEIR OWN FEES AND EXPENSES
INCIDENT TO THIS AGREEMENT AND IN PREPARING TO CONSUMMATE AND IN CONSUMMATING
THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING THE FEES AND EXPENSES OF ANY
BROKER, FINDER, FINANCIAL

 

37

--------------------------------------------------------------------------------


 


ADVISOR, INVESTMENT BANKER, LEGAL ADVISOR, ACCOUNTANT OR SIMILAR PERSON ENGAGED
BY SUCH PARTY.


 


9.4           SUCCESSORS AND ASSIGNS.  THE PROVISIONS OF THIS AGREEMENT WILL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS.  NO PARTY MAY ASSIGN, DELEGATE OR OTHERWISE TRANSFER ANY
OF ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ANY TRANSFER BY WAY
OF MERGER OR OPERATION OF LAW) WITHOUT THE CONSENT OF EACH OTHER PARTY HERETO;
PROVIDED, HOWEVER, THAT PURCHASER MAY ASSIGN ITS RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT TO A WHOLLY-OWNED AFFILIATE OF PURCHASER, IT BEING UNDERSTOOD
THAT SUCH ASSIGNMENT WILL NOT RELIEVE PURCHASER FROM ITS OBLIGATIONS HEREUNDER. 
ANY ASSIGNMENT IN VIOLATION OF THE PRECEDING SENTENCE WILL BE VOID AB INITIO.


 


9.5           NO THIRD-PARTY BENEFICIARIES.  EXCEPT AS PROVIDED IN ARTICLE VIII
AND SECTION 9.4, THIS AGREEMENT IS FOR THE SOLE BENEFIT OF THE PARTIES HERETO
AND THEIR PERMITTED SUCCESSORS AND ASSIGNS, AND NOTHING HEREIN EXPRESSED OR
IMPLIED WILL GIVE OR BE CONSTRUED TO GIVE TO ANY PERSON, OTHER THAN THE PARTIES
HERETO AND SUCH PERMITTED SUCCESSORS AND ASSIGNS, ANY LEGAL OR EQUITABLE RIGHTS
HEREUNDER.


 


9.6           GOVERNING LAW.  THIS AGREEMENT WILL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS, REGARDLESS OF THE LAWS THAT
MIGHT OTHERWISE GOVERN UNDER PRINCIPLES OF CONFLICT OF LAWS THEREOF.


 


9.7           JURISDICTION.  ANY SUIT, ACTION OR PROCEEDING SEEKING TO ENFORCE
ANY PROVISION OF, OR BASED ON ANY MATTER ARISING OUT OF OR IN CONNECTION WITH,
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE BROUGHT IN THE
COURTS OF THE STATE OF TEXAS, IN HARRIS COUNTY, AND THE FEDERAL COURTS IN THE
SOUTHERN DISTRICT OF TEXAS.  EACH OF THE PARTIES (I) CONSENTS TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS (AND OF THE APPROPRIATE APPELLATE COURTS THEREFROM)
IN ANY SUCH SUIT, ACTION OR PROCEEDING, (II) IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY SUCH COURT OR
THAT ANY SUCH SUIT, ACTION OR PROCEEDING WHICH IS BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM, (III) WILL NOT ATTEMPT TO DENY OR DEFEAT
SUCH PERSONAL JURISDICTION BY MOTION OR OTHER REQUEST FOR LEAVE FROM ANY SUCH
COURT, AND (IV) WILL NOT BRING ANY ACTION RELATING TO THIS AGREEMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IN ANY OTHER COURT.  PROCESS IN
ANY SUCH SUIT, ACTION OR PROCEEDING MAY BE SERVED ON ANY PARTY ANYWHERE IN THE
WORLD, WHETHER WITHIN OR WITHOUT THE JURISDICTION OF ANY SUCH COURT.  WITHOUT
LIMITING THE FOREGOING, EACH PARTY AGREES THAT SERVICE OF PROCESS ON SUCH PARTY
AS PROVIDED IN SECTION 9.1 WILL BE DEEMED EFFECTIVE SERVICE OF PROCESS ON SUCH
PARTY.


 


9.8           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, ALL OF WHICH WILL BE CONSIDERED ONE AND THE SAME AGREEMENT AND
WILL BECOME EFFECTIVE WHEN ONE OR MORE COUNTERPARTS HAVE BEEN SIGNED BY EACH OF
THE PARTIES AND DELIVERED TO THE OTHER PARTY.

 

38

--------------------------------------------------------------------------------


 


9.9           TABLE OF CONTENTS; HEADINGS.  THE TABLE OF CONTENTS AND HEADINGS
IN THIS AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND WILL NOT CONTROL OR
AFFECT THE MEANING OR CONSTRUCTION OF ANY PROVISIONS HEREOF.


 


9.10         ENTIRE AGREEMENT.  THIS AGREEMENT (INCLUDING THE SCHEDULES AND
EXHIBITS HERETO) AND THE ANCILLARY AGREEMENTS CONSTITUTE THE ENTIRE AGREEMENT
AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT.  THIS
AGREEMENT (INCLUDING THE SCHEDULES AND EXHIBITS HERETO) AND THE ANCILLARY
AGREEMENTS SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, BOTH ORAL AND
WRITTEN, BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF OF THIS
AGREEMENT.


 


9.11         SEVERABILITY; INJUNCTIVE RELIEF.  IF ANY PROVISION OF THIS
AGREEMENT OR THE APPLICATION OF ANY SUCH PROVISION TO ANY PERSON OR CIRCUMSTANCE
IS HELD INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT BY A COURT OF COMPETENT
JURISDICTION, THE REMAINDER OF THE PROVISIONS OF THIS AGREEMENT (OR THE
APPLICATION OF SUCH PROVISION IN OTHER JURISDICTIONS OR TO PERSONS OR
CIRCUMSTANCES OTHER THAN THOSE TO WHICH IT WAS HELD INVALID, ILLEGAL OR
UNENFORCEABLE) WILL IN NO WAY BE AFFECTED, IMPAIRED OR INVALIDATED, AND TO THE
EXTENT PERMITTED BY APPLICABLE LAW, ANY SUCH PROVISION WILL BE RESTRICTED IN
APPLICABILITY OR REFORMED TO THE MINIMUM EXTENT REQUIRED FOR SUCH PROVISION TO
BE ENFORCEABLE.  THIS PROVISION WILL BE INTERPRETED AND ENFORCED TO GIVE EFFECT
TO THE ORIGINAL WRITTEN INTENT OF THE PARTIES PRIOR TO THE DETERMINATION OF SUCH
INVALIDITY OR UNENFORCEABILITY.


 


9.12         ARBITRATION.  ANY DISPUTE BETWEEN THE PARTIES HERETO WITH RESPECT
TO ANY CLAIM FOR INDEMNIFICATION OR OTHERWISE ARISING UNDER THIS AGREEMENT SHALL
BE RESOLVED BY BINDING ARBITRATION IN ACCORDANCE WITH THE FOLLOWING PROVISIONS,
PROVIDED, HOWEVER, THAT EITHER PARTY MAY SEEK INJUNCTIVE RELIEF OR OTHER
EQUITABLE RELIEF TO PRESERVE THE STATUS QUO PENDING ARBITRATION.


 

(A)           EITHER PARTY TO THIS AGREEMENT MAY SUBMIT ANY DISPUTE THAT IS
SUBJECT TO ARBITRATION BY GIVING WRITTEN NOTICE TO THE OTHER PARTY HERETO. 
WITHIN 30 DAYS AFTER RECEIPT OF SUCH NOTICE BY SUCH OTHER PARTY, THE PARTIES
HERETO SHALL MUTUALLY SELECT AN ARBITRATOR.  IF THE PARTIES ARE UNABLE TO AGREE
UPON SUCH SELECTION WITHIN SUCH 30 DAYS, THEN EITHER PARTY MAY, UPON AT LEAST
FIVE DAYS PRIOR WRITTEN NOTICE TO THE OTHER PARTY, REQUEST THE AMERICAN
ARBITRATION ASSOCIATION TO APPOINT THE ARBITRATOR.  THE AMERICAN ARBITRATION
ASSOCIATION MAY THEREUPON APPOINT THE ARBITRATOR.  THE ARBITRATOR SHALL BE
IMPARTIAL AND UNRELATED, DIRECTLY OR INDIRECTLY, SO FAR AS RENDERING OF SERVICES
IS CONCERNED TO EITHER OF THE PARTIES OR ANY OF THEIR RESPECTIVE AFFILIATES. 
THE ARBITRATION SHALL BE CONDUCTED IN HOUSTON, TEXAS IN ACCORDANCE WITH THE
COMMERCIAL ARBITRATION RULES OF THE AMERICAN ARBITRATION ASSOCIATION, AS THEN IN
EFFECT, EXCEPT AS OTHERWISE PROVIDED IN THIS SECTION 9.12, AND THE ARBITRATOR
SHALL BE PAID ON AN HOURLY BASIS, EXCEPT AS OTHERWISE MUTUALLY AGREED.

 

(B)           THE ARBITRATOR SHALL INVESTIGATE THE FACTS AND MAY, IN HIS OR HER
DISCRETION, HOLD HEARINGS, AT WHICH THE PARTIES HERETO MAY PRESENT EVIDENCE AND
ARGUMENTS, BE REPRESENTED BY COUNSEL AND CONDUCT CROSS-EXAMINATION.  THE
ARBITRATOR SHALL RENDER A WRITTEN DECISION ON THE MATTER PRESENTED AS SOON AS
PRACTICABLE AFTER HIS OR HER APPOINTMENT AND IN ANY EVENT NOT MORE THAN 90 DAYS
AFTER SUCH APPOINTMENT.  THE DECISION OF THE ARBITRATOR, WHICH MAY INCLUDE
EQUITABLE RELIEF, SHALL BE FINAL AND BINDING

 

39

--------------------------------------------------------------------------------


 

ON THE PARTIES HERETO, AND JUDGMENT UPON THE DECISION MAY BE ENTERED IN ANY
COURT HAVING JURISDICTION THEREOF.  IF THE ARBITRATOR SHALL FAIL TO RENDER A
DECISION WITHIN SUCH 90 DAY PERIOD, EITHER PARTY MAY INSTITUTE SUCH ACTION OR
PROCEEDING IN SUCH COURT AS SHALL BE APPROPRIATE IN THE CIRCUMSTANCES AND UPON
THE INSTITUTION OF SUCH ACTION, THE ARBITRATION PROCEEDING SHALL BE TERMINATED
AND SHALL BE OF NO FURTHER FORCE AND EFFECT.  THE PREVAILING PARTY SHALL BE
AWARDED REASONABLE ATTORNEYS’ FEES, EXPERT AND NON-EXPERT WITNESS COSTS AND
EXPENSES INCURRED IN CONNECTION WITH THE ARBITRATION, AND THE FEES AND COSTS OF
THE ARBITRATOR SHALL BE BORNE BY THE NONPREVAILING PARTY UNLESS, IN EITHER CASE,
THE ARBITRATOR FOR GOOD CAUSE DETERMINES OTHERWISE.  IN RESOLVING ANY DISPUTE,
THE ARBITRATOR SHALL APPLY THE PROVISIONS OF THIS AGREEMENT AND APPLICABLE LAW,
WITHOUT VARYING THEREFROM IN ANY RESPECT.  THE ARBITRATOR SHALL NOT HAVE THE
POWER TO ADD TO, MODIFY OR CHANGE ANY OF THE PROVISIONS OF THIS AGREEMENT.

 

[Remainder of page intentionally left blank.]

 

40

--------------------------------------------------------------------------------


 

The parties hereto have caused this Agreement to be duly executed by their
respective authorized officers as of the day and year first above written.

 

 

PURCHASER:

 

 

 

KEY ENERGY PRESSURE PUMPING
SERVICES, LLC

 

 

 

 

 

By:

/s/ William M. Austin

 

Name:

William M. Austin

 

Title: Vice President

 

 

 

SELLERS:

 

 

 

LEADER ENERGY SERVICES LTD.

 

 

 

 

 

By:

/s/ Rodney Hauser

 

Name:

R. Hauser

 

Title: President & CEO

 

 

 

LEADER ENERGY SERVICES USA LTD.

 

 

 

 

 

By:

/s/ Rodney Hauser

 

Name:

R. Hauser

 

Title: President & CEO

 

 

 

CEMENTRITE, INC.

 

 

 

 

 

By:

/s/ Rodney Hauser

 

Name:

R. Hauser

 

Title: President & CEO

 

 

[Signature page to Asset Purchase Agreement]

 

--------------------------------------------------------------------------------